    Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 1 of 56 PageID #:632



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 ASHLEY PIERRELOUIS, Individually and On                  Case No.: 1:18-cv-04473
 Behalf of All Others Similarly Situated,
                                                          Hon. Jorge L. Alonso

                 Plaintiff,                               AMENDED CLASS ACTION
                                                          COMPLAINT FOR VIOLATION OF
                                                          THE FEDERAL SECURITIES
        v.                                                LAWS

 GOGO INC., MICHAEL J. SMALL, NORMAN                      JURY TRIAL DEMANDED
 SMAGLEY, BARRY ROWAN, and JOHN
 WADE,


                 Defendants.

       Lead Plaintiffs Maria Zingas and Daniel Rogers (“Plaintiffs”), by their undersigned

attorneys, individually and on behalf of all other persons similarly situated, allege the following

based upon personal knowledge as to Plaintiffs’ own acts and information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiffs’ attorneys,

which included a review of Defendants’ public documents, conference calls and announcements

made by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire

and press releases published by and regarding Gogo Inc. (“Gogo” or the “Company”), interviews

with former employees, analysts’ reports and advisories about the Company, and information

readily obtainable on the Internet.  

       Plaintiffs believe that substantial evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery. 

                                   NATURE OF THE ACTION

       1.      This is a federal securities class action brought on behalf of a class consisting of all

persons and entities, other than Defendants and their affiliates, who purchased or otherwise

acquired publicly traded securities of Gogo from February 27, 2017 through May 4, 2018,


                                                  1
    Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 2 of 56 PageID #:633




inclusive (the “Class Period”), seeking to recover compensable damages caused by Defendants’

violations of federal securities laws (the “Class”). Plaintiffs allege that Defendants violated

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and SEC Rule 10b-5 promulgated

thereunder.

       2.      Gogo provides in-flight internet connectivity equipment and services to airlines and

airline passengers. At issue in this lawsuit is Gogo’s “2Ku global satellite system,” referred to

herein as “2Ku.” 2Ku was initially introduced to the market in early-2016. Gogo billed 2Ku as a

new product capable of providing in-flight connectivity at up to twice the speed of its previous

connectivity technology and generating upwards of 30% more revenue per aircraft.

       3.      Absent from these public disclosures, and others, was the fact that 2Ku was not

working as intended. In fact, the 2Ku system suffered from a significant product design defect.

This defect related to the manner in which the 2Ku system was installed in airplanes. A device

called a “radome” was supposed to secure and protect the 2Ku system on the aircraft; however,

the radome was allowing de-icing fluid into the compartment where the 2Ku was installed. The

de-icing fluid caused the 2Ku system to malfunction, necessitating expensive repairs and expenses

for Gogo.

       4.      In late 2016, Gogo had only 94 2Ku systems installed on aircrafts. By late 2017,

however, the number of installed 2Ku systems had grown to 550. Accordingly, Gogo was much

less equipped to deal with the fallout from the faulty design of the 2Ku systems. As complaints

from airline partners began to roll in, Gogo’s repair costs and expenses soared.

       5.      On February 22, 2018, Defendants hinted at a potential problem concerning the

2Ku system installations. While they disclosed some details about the radome and de-icing fluid

causing “stickiness” within the antenna, Defendants concealed the true extent and severity of the

problems. Most investors and analysts alike overlooked the issue; however, some concerns started

to develop within the market about Gogo’s ability to meet expectations in terms of its 2Ku rollout.

In response to Defendants’ statements, Gogo’s stock price declined from $10.51 per share on



                                                2
    Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 3 of 56 PageID #:634




February 21, 2018 to close at $9.13 per share on February 22, 2018 (and, in fact, declined further

the next day to close at $8.88 per share on February 23, 2018).

       6.      On Friday, May 4, 2018, Gogo finally revealed the true extent of the damage. Due

to the “de-icing fluid impact on 2Ku,” “airlines held back on marketing the product” and Gogo

was forced to “ramp[] up spending to fix reliability.” This had the effect of lowering revenue and

increasing costs, which resulted in Gogo withdrawing its previous estimates for adjusted EBITDA

“due to increased costs and lost revenue related to the 2Ku implementation challenges.”

       7.      On Monday, May 7, 2018, Moody’s downgraded Gogo’s credit rating over

“weakening credit metrics, operational difficulties and deteriorating liquidity” arising from the

Company’s problems with the 2Ku systems. Moody’s wrote, in pertinent part, that “[t]he

performance degradation of antennas in many recently installed 2Ku radomes caused by the

infiltration of de-icing fluid, used to remove ice from fuselages in winter climates, resulted in

slower performance of the company’s 2Ku technology, as well as significant remediation costs.

[Gogo’s] adjusted EBITDA margin for the first quarter of 2018 was about 5%, down almost 1.5%

from the prior year’s quarter. These operational issues are expected to negatively impact EBITDA

for the year and result in a very low, or potentially slightly negative, company adjusted EBITDA

for the second quarter of 2018 since the bulk of remediation expenses will be incurred during the

quarter.”

       8.      In response to Gogo’s revelations and Moody’s downgrade, the Company’s stock

price fell from $9.59 per share on May 3, 2018 to $5.06 per share on May 8, 2018. Collectively,

Gogo’s investors lost millions of dollars.

       9.      Following Defendants’ revelations on May 4, 2018, numerous analysts expressed

serious doubts about management’s credibility. They specifically focused on the disclosures made

by Defendants on February 22, 2018, referring to them as being dishonest. One analyst wrote:

“Gogo had previously disclosed that de-icing fluid leaking into antenna radomes had caused

service failure on some of its newly installed 2Ku aircraft. On its new CEO’s first earnings call,

the company revealed the problem was much worse than initially thought, with service availability

                                                3
    Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 4 of 56 PageID #:635




plunging to the mid-80% vs. the company’s targeted 98-100% level.” Another analyst went so far

as to incorporate an “infamous” quote from Mark Twain, that “If you tell the truth, you don’t have

to remember anything.” That same analyst commended Gogo’s new CEO, Oakleigh Thorne, for

trying to “distance himself from the previous CEO’s [Defendant Small] outlandish predictions and

un-realistic financial targets and attempted to set a new more realistic / honest talk track on the

company’s Q1 conference call.”

        10.    Plaintiffs bring this suit in an effort to recover the money they lost on their

investments in Gogo. As shown below, Defendants knew about the 2Ku system design defect

throughout the Class Period, yet made public statements that concealed the truth and risks

pertaining to the defect. But for Defendants’ misleading statements, Plaintiffs would have been

able to make an informed decision about whether to invest in Gogo and potentially avoid the losses

they ultimately incurred.

        11.    Defendants misled Plaintiffs and other similarly situated investors. Through no

fault of their own, Gogo’s shareholders have lost significant amounts of money. Defendants should

be held accountable.

                                JURISDICTION AND VENUE
        12.    The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. § 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder (17

C.F.R. § 8 240.10b-5).

        13.    This Court has jurisdiction over the subject matter of this action pursuant to § 27 of

the Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331.

        14.    Venue is proper in this District pursuant to §27 of the Exchange Act, 15 U.S.C.

§78aa and 28 U.S.C. §1391(b), as the Company conducts business and is headquartered in this

District.

        15.    In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,



                                                 4
    Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 5 of 56 PageID #:636




including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                              PARTIES

        16.    Plaintiffs acquired Gogo securities at artificially inflated prices during the Class

Period and were damaged upon the revelation of the alleged fraudulent conduct. Plaintiffs’

certifications filed in support of their motions for appointment as lead plaintiff are incorporated

herein by reference (Dkt. Nos. 16-2, 23-3).

        17.    Defendant Gogo provides inflight broadband connectivity and wireless

entertainment services to the aviation industry in the United States and internationally. Gogo is a

Delaware corporation with its headquarters located at 111 North Canal Street, Suite 1500, Chicago,

Illinois 60606. Gogo securities trade on the NASDAQ under the ticker symbol “GOGO.”

        18.    Defendant Michael J. Small (“Small”) served as the Company’s Chief Executive

Officer (“CEO”) and President from February 16, 2010 until March 4, 2018.

        19.    Defendant Norman Smagley (“Smagley”) served as the Company’s Chief Financial

Officer (“CFO”) from September 2010 until May 4, 2017.

        20.    Defendant Barry Rowan (“Rowan”) has been the Company’s CFO since May 4,

2017.

        21.    Defendant John Wade (“Wade”) has been the Company’s Chief Operating Officer

(“COO”) and Executive Vice President since August 2016.

        22.    Non-party Oakleigh Thorne (“Thorne”) has been a director on Gogo’s Board since

2006. On March 4, 2018, Mr. Thorne succeeded Defendant Small and became the Company’s

President and CEO. Mr. Thorne has owned and/or controlled approximately 30% of the

Company’s common stock since Gogo became a public company (and continues to own and/or

control approximately 30% of Gogo’s common stock at the present time).

        23.    Defendants Small, Smagley, Rowan, and Wade are sometimes referred to herein as

the “Individual Defendants.”

        24.    Each of the Individual Defendants:

                                                  5
    Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 6 of 56 PageID #:637




               a. directly participated in the management of the Company;

               b. was directly involved in the day-to-day operations of the Company at the

                   highest levels;

               c. was privy to confidential proprietary information concerning the Company and

                   its business and operations;

               d. was directly or indirectly involved in drafting, producing, reviewing and/or

                   disseminating the false and misleading statements and information alleged

                   herein;

               e. was directly or indirectly involved in the oversight or implementation of the

                   Company’s internal controls;

               f. was aware of or recklessly disregarded the fact that the false and misleading

                   statements were being issued concerning the Company; and/or

               g. approved or ratified these statements in violation of the federal securities laws.

       25.     Gogo is liable for the acts of the Individual Defendants and its employees under the

doctrine of respondeat superior and common law principles of agency as all of the wrongful acts

complained of herein were carried out within the scope of their employment with authorization.

       26.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Gogo under respondeat superior and agency principles.

       27.     Defendant Gogo and the Individual Defendants are referred to herein, collectively,

as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                              Gogo’s 2Ku Global Satellite System

       28.     Gogo provides in-flight internet connectivity services to customers traveling by

airplane. Gogo integrates its hardware and software on airplanes with satellite and ground-based

networks to provide internet and entertainment services for both commercial and business aircraft.

In addition, Gogo provides support services including installation, maintenance and monitoring of

connectivity services for their customers.

                                                  6
    Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 7 of 56 PageID #:638




       29.     Gogo relies upon two systems to provide internet access for its business – the “air-

to-ground” system (also referred to as ATG) and the new 2Ku system, which was first deployed

by Gogo in 2016.

       30.     Gogo’s 2Ku system is an antenna and satellite-based system which provides

additional bandwidth and improved speeds for internet service on airplanes. The 2Ku system relies

on the Ku open architecture satellite network, from which Gogo buys capacity on an as-needed

basis. Throughout the class period, Gogo provided extensive information about the progress of the

installations of the 2Ku system in the fleet.

       31.     2Ku is an upgrade of Gogo’s “Ku-band” satellite service. Gogo’s Ku-band service

was capable of delivering in-flight internet connectivity at speeds of up to 50 Mbps through use of

satellite operators. 2Ku, according to Gogo, is capable of offering connectivity at twice the speed

of Ku-band (i.e., up to 100 Mbps), as well as significantly faster than the ATG systems.

       32.     Gogo announced the 2Ku system in 2014. At that time, Gogo expected to deploy

the 2Ku system for commercial use in the second half of 2015. Since 2Ku’s introduction, the

system has been installed (or selected for installation) on over a dozen domestic and international

airlines. As of December 31, 2016, 2Ku was installed on 94 aircraft. As of December 31, 2017,

2Ku was installed on approximately 550 aircraft.

       33.     2Ku was a major operational development for Gogo. In February 2015, before 2Ku

was even commercially available Gogo, was promoting that it signed a “long-term agreement”

with AeroMexico pursuant to which the 2Ku system would be installed on a portion of its fleet.

       34.     At or around the same time, Gogo also announced that it had signed a “long-term

agreement” with Virgin Atlantic Airlines pursuant to which a significant portion of Virgin

Atlantic’s fleet would be “retrofitted” with the 2Ku system.

       35.     Gogo also announced at that time that Delta Air Lines had selected it to provide

2Ku on more than 250 aircraft with installations to begin by 2016. Delta Air Lines accounted for

over 25% of Gogo’s revenue for the years 2015, 2016, and 2016.



                                                7
    Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 8 of 56 PageID #:639




        36.     2Ku’s importance to Gogo increased as time went on. In February 2016, Gogo

reported to investors that the 2Ku system was installed and undergoing testing in the company’s

“Boeing 737 test aircraft” and an aircraft operated by “one of [the company’s] airline partners.”

Gogo told the public that 2Ku was expected to begin generating passenger revenue by June of that

year (i.e., the first half of 2016). As of February 21, 2016, 2Ku was scheduled to be deployed on

over 500 aircraft pursuant to definitive contracts or amendments to existing contracts (with the

majority of installations to be completed by the end of 2018) across a number of airlines, including

Virgin Atlantic Airways, Vietnam Airlines, Japan Airlines, Delta Air Lines, and GOL (a Brazilian

airline).

        37.     During an investor presentation on November 9, 2016, Defendant Small promoted

the 2Ku systems as a means to increase Gogo’s average revenue per aircraft by 30%. In pertinent

part, he stated that: “So the whole story is more bandwidth, more revenue, and that’s a fundamental

issue. And we are starting the process in North America of conversions to 2Ku, about 800 of the

backlog is 2Ku conversions in North America. As we start doing those, not only that those planes

start seeing higher average revenue per aircraft, when we switch from ATG to 2Ku, we see about

a 30% increase” (emphasis added).

        38.     Defendant Small also promoted the 2Ku systems’ operational capacity. During an

investor presentation on December 6, 2016, Small stated as follows:

        Yes, so 2Ku is a proprietary solution for Gogo. Its number one benefit is it's nearly
        twice as spectrally efficient. So, it is rare in business that you can have half the cost
        structure of your competition. But, we buy a given amount of satellite capacity, and
        we get twice as many bits out of it. That's benefit one.
        Second, it has fewer moving parts and, frankly, we think better engineered. So,
        we get that 99% reliability. We often watch the competition struggle to get to 90%
        availability. And even on our now two-year-old, three-year-old Ku technology,
        we're struggling to get to 98%. So, this is inherently more reliable and available
        technology.
        It also, because its round shape, it doesn't have the skew angle problems, which
        particularly for airlines that fly in equatorial regions, is a major advantage. So, we
        cover about a quarter of the earth's surface substantially better than any other
        competing technology.

                                                   8
    Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 9 of 56 PageID #:640



(emphasis added)

       39.     By February 2017, Gogo had installed 2Ku on 130 aircraft and had secured

additional 2Ku contracts or agreements with Air Canada, British Airways, Iberia, and Air France-

KLM. Gogo also told the public that it was expecting to install an additional 450 to 550 2Ku

systems during 2017.

                                    Gogo Segments/Revenue

       40.     Gogo has two reporting segments in the commercial aviation market: Commercial

Aviation-North America (“CA-NA”) and Commercial Aviation-Rest of World (“CA-ROW”)

(together with CA-NA, “CA”). CA-NA utilizes both ATG and satellite systems, primarily 2Ku.

CA-ROW relies upon satellite systems, primarily 2Ku. Gogo had an additional reporting segment

in the business aviation market: Business Aviation (“BA”). The BA segment does not utlize or

generate revenue from the 2Ku system. The CA segments generated approximately 65% of Gogo’s

total revenue for 2015, 2016, and 2017.

       41.     As of December 31, 2017, CA-NA had 2,840 aircraft online, 416 of which were

equipped with 2Ku. CA-NA segment profit was $66.8 million, $71.9 million and $41.9 million for

the years ended December 31, 2017, 2016 and 2015, respectively. CA-NA’s segment profit

decreased 7.1% to $66.8 million for the year ended December 31, 2017 as compared with

$71.9 million for the prior year, which Gogo reported was due to increases in cost of service

revenue, engineering, design and development and general and administrate expenses and a

decrease in equipment revenue, partially offset by an increase in service revenue and a decrease in

cost of equipment revenue and sales and marketing expense.

       42.     As of December 31, 2017, the CA-ROW segment had 391 aircraft online, 138 of

which were installed with 2Ku. CA-ROW segment loss was $107.0 million, $87.6 million and

$76.4 million for the years ended December 31, 2017, 2016 and 2015, respectively. CA-

ROW’s segment loss increased 22.1% to $107.0 million for the year ended December 31, 2017 as

compared with $87.6 million for the prior year which Gogo reported was due to an increase in

operating expenses.

                                                9
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 10 of 56 PageID #:641




       43.     Due to the rapid growth, on September 20, 2017, Gogo announced the pricing of

the previously announced private offering of $100 million aggregate principal amount of

additional 12.500% senior secured notes due 2022. As of December 31, 2017, Gogo reported a

total consolidated indebtedness of approximately $1.1 billion, including $690.0 million

outstanding of our 12.500% senior secured notes due 2022 (the “Senior Secured Notes”) and

$361.9 million outstanding of our 3.75% convertible senior notes due 2020 (the “Convertible

Notes”).

       44.     The cost of buying and installing the 2Ku was very expensive, particularly with

regards to installation times, thus significant pressure to decrease installation times. In effort to

justify these expenses and build hype around Gogo, Defendant Small routinely touted Gogo’s

15/98/98 performance.

       45.     In a November 17, 2017 Investor and Analyst Conference call Defendant Small

stated, “We now have a global high capacity, highly available network. There’s nothing left to do

to make this happen. No need to launch new satellites, no new antenna design, no new modem

design. This is out there and happening today. We describe the performance as 15, 98, 98. That’s

15 megabits per second to the device, 98% of global flight hours, and 98% availability. This

provides a ground-like experience everywhere aircraft fly.”

       46.     In addition to providing updates on 2Ku installation progress and quality of the

network performance, Gogo also promoted the extent to which the Company monitored the

performance.

       47.     On November 17, 2017 in an Investor and Analyst Conference call, Defendant

Rowan said, “As far as 2Ku, the vast majority of the flights, we get rave reviews on how it works.

And we are hitting pretty good evidence of reliability as we pointed. When we -- when it does

fail, we hear about it instantly, which the good news is we are hearing about instantly and it

does correlate. When we know we have a bad flight, we hear about it. When we have a good

flight, we get some tweets that it is good. So that is -- so I think that perception’s going change

and it’s going to change a lot in 2018 as 2Ku gets out there” (emphasis added).

                                                 10
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 11 of 56 PageID #:642




          48.    At the November 29, 2017 Bank of America Merrill Lynch Leveraged Finance

Conference, Defendant Rowan again provided updates on 2Ku installation progress and quality of

the network performance, as well as the extent to which the Company monitored the performance:

          We talked a little bit about the importance of the operational support system, and we look
          at this from the beginning at post-award all the way through to ongoing support. So
          there’s a dedicated team that does this. We’ve invested very heavily in this in getting the
          type certifications for various aircraft, getting the installations, the 2Ku installations, in
          particular, on planes. It used to take us about a week to do that. Our lowest time that we’ve
          reported is 30 hours. So dramatically reduced installation time. That is a benefit from the
          cost side, but particularly from the airline’s side. So they don’t have to have the aircraft out
          of service very importantly. So we continue to invest in that. We have the ability to monitor
          the network remotely. So our promise is to deliver 15, 98, 98, so 15 megabits per second
          for the satellite-based connectivity to the passenger device, 98% of the flight hours and
          with an uptime of 98%.
(emphasis added)

          49.    Gogo uses certain non-GAAP financial measurements to as a gauge of its financial

health, including ARPA, EBITDA, Adjusted EBITDA, and Cash CAPEX.

          50.    ARPA represented Gogo’s average revenue per aircraft. ARPA is the aggregate

service revenue plus monthly service fees, some of which are reported as a reduction to cost of

service revenue for that segment for the period, divided by the number of months in the period,

and further divided by the number of aircraft equivalents for that segment during the period, which

is then annualized and rounded to the nearest thousand
          51.    EBITDA represents net income (loss) attributable to common stock before income

taxes, interest income, interest expense, depreciation expense and amortization of other intangible

assets.

          52.    Adjusted EBITDA represents EBITDA adjusted for (i) stock-based compensation

expense, (ii) amortization of deferred airborne lease incentives (iii) loss on extinguishment of debt

and (iv) adjustment of deferred financing costs.




                                                    11
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 12 of 56 PageID #:643




        53.      Cash CAPEX (“CAPEX”) represents capital expenditures net of airborne

equipment proceeds received from the airlines and incentives paid to us by landlords under certain

facilities leases.

        54.      Costs relating to the installation of the 2Ku were of great significance to Gogo as

these   costs    were   a   major   component     of   Gogo’s    CAPEX.     Cash    CAPEX      were

$(220,515) $(133,090) $(79,950) for 2017, 2016, and 2015, respectively. Adjusted EBITDA

was $58,483, $67,179, and $36,756 while EBITDA was $80,478, $64,463, and $39,369 for 2017,

2016, and 2015, respectively.

                              The 2Ku’s Installation Was Defective

        55.      Gogo’s installation of the 2Ku systems was defective. De-icing fluid would

permeate the compartment in which the 2Ku was installed when sprayed on planes by airport

personnel. The compartment, also referred to as the “radome” or “radar dome,” had ventilation

valves that allowed de-icing fluid to come into contact with the 2Ku system. The 2Ku contained

disc-like antennas stacked on top of one another that would rotate in different directions. When

de-icing fluid entered the 2Ku’s compartment, the fluid would make the antennas “sticky” and

unable to function properly due to the glycol in the de-icing solutions.

        56.      Delta Air Lines was first to notify Gogo that the 2Ku systems were not working.

This occurred as early as November or December 2017. Delta Air Lines placed multiple calls to

Gogo saying that the 2Ku systems were not working, and threatened to shut the 2Ku systems down

if they were not fixed. Gogo reacted promptly to the complaints and began mandating overtime

for employees to rapidly address the problem.

        57.      Gogo first attempted to resolve the problem by changing the antennas and installing

a part known as a “deflector.” As the name of the part suggests, it functioned simply to deflect the

de-icing fluid from 2Ku’s installation compartment. The deflector consisted of a folded piece of

rubber placed inside the moisture corks (which surrounded the antenna). The deflectors did not fix

the problem. This was not the first time Gogo needed to make a design modification to the 2Ku in

order to repair a defect; a previous version of the 2Ku was also faulty.

                                                 12
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 13 of 56 PageID #:644




       58.     Problems arising from the 2Ku increased beginning in November 2017, especially

among Delta Air Line’s northern routes. Gogo would be notified of the 2Ku failure almost

immediately. When the 2Ku system failed, a passenger would report the outage to the pilot. The

pilot would then generate an “ACARS” message (Aircraft Communications Addressing and

Reporting System) to maintenance controllers. Gogo would receive notice of the ACARS message

and, upon receipt, create a ticket for the aircraft. The ticket would be dispatched throughout the

company, including engineering and design. These tickets (or “outage tickets”) would be entered

into Gogo’s “Service Now” database. The “Service Now” database would generate “outage lists”

that were received by everyone at the company, including the Chief Executive Officer. The “outage

lists” were populated when the ticket was created after receipt of the ACARS message.

       59.     Tickets created in connection with 2Ku problems contained a “wifi inop” message.

When there was a “wifi inop” ticket, first a mechanic would verify the cause of the problem, and

then, if it was a 2Ku issue, there was a special team that would be dispatched to work on the 2Ku

system. Repairs would often include replacement of the radome, however the repair would not

prevent a reoccurrence of the problem. Tickets would be updated based upon reports from

mechanics.

       60.     Given the nature of the repair process, planes would often go several weeks before

being fixed. The repair process required the plane to be put in a hanger at least overnight, if not a

few days, and airlines would not be able to use the plane during that time period (i.e., the period

during the repair in the hanger). The delay in the repair process was due to the fact that the airline

would have to plan to ground the plane, remove the radome, fix the 2Ku system, restore the

radome, and then place the plane back into service.

       61.     The de-icing issue was important because when a 2Ku system was down, customers

were unable to access Gogo’s internet services. As a result, Gogo’s take-rate and average revenue

per aircraft (ARPA) would decrease. Higher take-rates by customers would help increase Gogo’s

ARPA. The number of functioning aircrafts multiplied by the ARPA would yield an important

part of Gogo’s revenue. In turn, this revenue was an important factor in determining Gogo’s net

                                                 13
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 14 of 56 PageID #:645




income and EBITDA—all other factors being equal, greater revenue resulted in greater EBITDA.

Additionally, increasing both the number of aircraft online and the ARPA, and thus net revenue

and EBITDA, was important to Gogo’s long-term growth. By not disclosing that a number of

aircrafts with the 2Ku system were having issues with their 2Ku radomes, Gogo misled the public

to believe that both more aircraft were online and that, correspondingly, ARPA would at least

maintain current levels, if not increase.

                   Gogo’s New CEO Discloses the Truth about the 2Ku Defects

       62.     On May 4, 2018, Gogo held a conference call to discuss its first quarter of 2018

earnings. On the call, Gogo’s new CEO, Oakleigh Thorne, revealed that Gogo’s financial and

operational results for the first quarter were terrible. The reason for Gogo’s poor results was, in

large part, to persisting issues arising from the faulty 2Ku. Mr. Thorne’s statements, in relevant

part, are below:

       The other big issue in the quarter was the de-icing fluid impact on 2Ku. I’ll get
       into this issue in more detail later, but the impact on Q1 was two-fold. First,
       airlines held back on marketing the product, which hurt revenue. And two, we
       ramped up spending to fix reliability as soon as we could, which hurt costs. We’ll
       see even higher spending in Q2 as our remediation plans ramp up further in that
       quarter. The costs are primarily around maintenance expense and CapEx for
       new antenna inventory.
       ...
       My predecessor, Michael Small, talked about 98/98/15. That’s 98% system
       availability, 98% flight route coverage and 15 megabits per second speeds, and
       that’s still our goal. We’re achieving the 98% coverage, and we’re achieving
       average 15 megabits per second speeds globally. But we slipped on the 98% system
       availability with our de-icing problems.
       The good news is that we’re back to over 96% reliability as of yesterday, and that
       project’s underway that will get us back to 98% reliability by year-end. Now the
       cynics amongst you will say, “Of course the de-icing is better, the weather got
       warm.” Well, actually, we saw a considerable improvement before the weather
       improved, mostly driven by new software releases.
       ...
       I’m not going to go into all of our objectives and initiatives, but I’d like to give you
       a taste for what we’re up to and how that will drive my four priorities. So let’s start

                                                 14
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 15 of 56 PageID #:646



       with the quality priority. Our first quality priority is, obviously, fixing 2Ku. Last
       summer, 2Ku was our most successful product launch ever with greater than 98%
       service availability. And then came winter and availability plunged down to the
       mid 80s. The major cause with de-icing fluid getting into the antenna raceways
       in which the antenna discs spin.
       We’ve done a thorough analysis of root causes and discovered that while de-icing
       was the biggest issue there are also some manufacturing issues and software
       issues at fall. We also discovered the de-icing fluid entered the antenna ray down
       through far more pathways than we originally thought. We fixed the software
       issues and we fixed the manufacturing issues. We are in the process of replacing all
       contaminated antennas of by the end of this quarter. Our goal was to hit 95%
       availability by June 30. And I want to repeat this week we are at 96%. So we’re
       well ahead of plan.
       In the second half of this year, we are planning to roll out a set of 2Ku modifications
       that will keep de-icing fluid out of the raceways and get us back to our target of
       98% system availability. The benefits of getting 2Ku operating well again are
       obvious. First, we will get uptick in penetration rates in ARPA, and two prospective
       airlines will have confidence that the product will work and hopefully sign valuable
       contracts.
(emphasis added)

       63.     On the earnings call, Defendant Rowan spoke about the de-icing issues and its

financial impact, stating in relevant part:
       The third major impact on our financials this quarter are the 2Ku operational
       issues Oak described in detail. These are resulting in increased operational costs
       and lower service revenue. The bulk of the cost will be incurred in the first half
       of this year.
       ...
       We continue to upgrade our North American aircraft to 2Ku and completed 50
       FLEX conversions. CA-North America segment profit declined by approximately
       $9 million from the prior year to $1.7 million. As a reminder, the first quarter of
       2017 included a $9.4 million ATG Next Gen milestone expense.
       Excluding this cost, CA-NA segment profit declined $19 million year-over-year. It
       was impacted by the increased satellite capacity cost to support the rollout of 2Ku,
       increased operational cost to improve 2Ku performance and resolve the de-icing
       issues and lower service revenue. 
       ...




                                                 15
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 16 of 56 PageID #:647



        Adjusted EBITDA is expected to be below the previously provided range of $75
        million to $100 million due to increased costs and lost revenue related to the 2Ku
        implementation challenges we cited.
        ...
        With regard to the primary expense buckets related to the issues associated with
        the de-icing, there are several of them. First, as Oak described, we are replacing
        antennas. So there’s an incremental cost of antenna purchases. There’s also the
        cost of additional airline touches and the work associated with that, and the
        maintenance personnel. So those are some of the primary buckets that we see.
        And also it’s important to recognize the revenue impact of this, in that the airlines
        are not going to be motivated to market aggressively until they see the 2Ku system
        performing at the level that we all expect, and to that point that they can be more
        aggressive in the marketing and drive the revenues as we planned.
(emphasis added)

        64.     In addition to the statements made during the investor conference call, Gogo also

revealed in a press release issued that same day that it was “withdrawing its previously provided

2018 guidance for Adjusted EBITDA, airborne Cash CAPEX, and airborne equipment inventory

purchases related to airline-directed installations, as well as Free Cash Flow guidance.”

        65.     On this news, the Company’s shares fell $1.73 per share or over 18% over the

next two trading days to close at $7.86 per share on May 7, 2018, damaging investors.

        66.     On May 7, 2018, after the market closed, Moody’s downgraded Gogo’s credit

rating, stating in relevant part:

        New York, May 07, 2018 -- Moody’s Investors Service (Moody’s) downgraded
        Gogo Inc.’s (Gogo) corporate family rating (CFR) to Caa1 from B3, downgraded
        the company’s probability of default rating (PDR) to Caa1- PD from B3-PD, and
        changed the outlook to negative. Moody’s also downgraded Gogo’s speculative
        grade liquidity (SGL) rating to SGL-3 from SGL-2. The company’s B2 senior
        secured rating was affirmed. The downgrade of Gogo’s CFR and change in
        outlook to negative reflects the company’s weakening credit metrics, operational
        difficulties and deteriorating liquidity. The downgrade of Gogo’s SGL rating to
        SGL-3 reflects Moody’s expectation that Gogo’s liquidity will weaken.
        ...
        RATINGS RATIONALE



                                                 16
Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 17 of 56 PageID #:648



   Gogo’s Caa1 CFR reflects its small scale, competitive operating environment, low
   margins, high leverage (12.9x Moody’s adjusted at year end 2017), and the
   expectation of negative free cash flow into at least 2019 as the company heavily
   invests in the rollout of in-flight connectivity technology to additional carriers
   outside the North American market, where it currently benefits from critical mass
   in the commercial aviation segment and a dominant position in business aviation.
   The rating is supported by this currently strong North American market position,
   long-term carrier contracts, difficult barriers to entry, and diversified carrier
   relationships. Gogo’s revenue growth profile, which is driven by international
   expansion and capacity and connectivity upgrades, is dependent on depleting cash
   balances to fund negative operating cash flow during a protracted growth phase.
   Despite a strong performance from Gogo’s business aviation segment in the first
   quarter of 2018, both of the company’s two commercial aviation segments – CANA
   and CA-ROW -- had weak operating performance which diminished consolidated
   results. The performance degradation of antennas in many recently installed 2Ku
   radomes caused by the infiltration of de-icing fluid, used to remove ice from
   fuselages in winter climates, resulted in slower performance of the company’s
   2Ku technology, as well as significant remediation costs. Company adjusted
   EBITDA margin for the first quarter of 2018 was about 5%, down almost 1.5%
   from the prior year’s quarter. These operational issues are expected to negatively
   impact EBITDA for the year and result in a very low, or potentially slightly
   negative, company adjusted EBITDA for the second quarter of 2018 since the
   bulk of remediation expenses will be incurred during the quarter. While Gogo
   believes it will have all operational issues related to this execution setback
   addressed by early summer, visibility is very limited as to the timing of any reversal
   of current negative revenue and EBITDA trends. Gogo also announced a series of
   leadership and organizational changes in April 2018, including the hiring of a new
   CEO. The company is midway through implementation of a new business plan
   focused on service quality improvement, revenue growth and cost structure
   optimization, with a June completion date targeted.
   Moody’s expects deteriorating operating performance in 2018 and projects
   Moody’s adjusted leverage to remain above 12x. A rapidly declining cash balance
   will likely impair operating flexibility in 2019. More importantly, and with $362
   million of convertible notes coming due on March 1, 2020, Moody’s believes a near
   term refinancing is critical for Gogo to improve its long-term liquidity outlook.
   Gogo’s SGL-3 short-term liquidity rating indicates Moody’s expectation that the
   company will sustain adequate liquidity through the next 12 to 18 months, but not
   beyond, with its existing cash balance. We expect negative free cash flow of at least
   $150 million over the next 12 months due to continued operating performance
   deterioration and a likely protracted reversal of current negative trends. As of
   March 31, 2018, Gogo had $300 million in cash and short term investments and no
   revolver outstanding, and faces a $362 million convertible notes maturity in about
   22 months. Given the company’s cash usage rate, the SGL rating would likely be


                                            17
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 18 of 56 PageID #:649



       downgraded to SGL-4 if these convertible notes are not refinanced by the end of
       the third quarter of 2018.
       The negative outlook reflects Moody’s expectation that operating metrics will
       remain weak in 2018. If negative free cash flow is greater than Moody’s anticipates
       or if the company fails to improve overall liquidity and address its $362 convertible
       note maturity due March 2020 by the end of the third quarter of 2018, Moody’s
       could further downgrade the ratings.
       Given the expectation for high leverage and negative free cash flow, an upgrade is
       unlikely. However, upward rating pressure would ensue if Gogo were on a path
       towards sustainable free cash flow generation. Downward rating pressure could
       develop if liquidity becomes further strained, revenue growth does not turn positive,
       or if the company is unable to migrate towards free cash flow generation and
       improve that free cash flow profile over time. Additionally, debt financed
       acquisitions and investments which result in a deterioration in cash flow or a
       material increase in leverage could result in a downgrade.
(emphasis added)

       67.     On this news, the Company’s shares fell $2.80 per share or over 35.6% to close at

$5.06 per share on May 8, 2018, damaging investors.

       68.    Numerous analyst reported on the issues with Gogo’s 2Ku system, with many

downgrading their price targets. Andrew Spinola of Wells Fargo wrote in his May 4, 2018 report:

       The new management team is taking steps to reassess every aspect of the business.
       As a result, the company withdrew its prior ‘18 guidance and stated that it now
       expects ‘18 EBITDA below the bottom-end of the prior range. ‘18 is to be a
       transition year for Gogo. A major driver of the weaker EBITDA is the spend
       associated with fixing the De-Icing problem with installed 2Ku units.
       ...
       We are reducing our estimates to reflect the greater than expected pressures on
       the business from the De-Icing issue, the ramp of satellite expenses, and the
       transition of the major US customer to the Airline-Directed model. Given the lack
       of visibility into the business, we are reducing our price target to $7 on a lower
       multiple of ‘20E EBITDA.
       ...
       Current Model Requires Some Additional Capital; Growth Capital Could Be
       Needed for New Wins – Gogo was frank about its capital position. The company’s
       current focus is the refinancing of the 2020 convertible, but it is also focused on the
       long-term need. Gogo will need a little additional capital to fund the current
       business, but might look to raise growth capital if new business wins require it.

                                                 18
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 19 of 56 PageID #:650



(emphasis added)

       69.     Simon Flannery of Morgan Stanley noted in his May 4, 2018 report that key focus

areas post release and call were to “Expect “extremely low” 2Q EBITDA on the back of 2Ku fix

costs: Results are currently being negatively impacted by 2Ku performance issues related to de-

icing fluid, manufacturing issues and software problems, which pushed service availability to the

mid-80% range during the winter vs the company’s planned 98%. While availability has

rebounded to 96% now (partially due to better weather), Gogo is expecting to incur ~$25M in costs

(weighted to 2Q) as it seeks to address these problems and is working to rollout a set of 2Ku

modifications in 2H.” He also noted that “‘Some’ additional capital likely needed; leverage more

elevated following $109M of cash burn in 1Q: With the company conducting a new financial

planning process, management noted that the business as it currently stands would require “some

but not a lot of additional capital” compared to the previous view that they were fully funded and

would reach full year positive FCF by 2020. Gogo is also looking to address its 2020 convertible

notes. Net leverage now sits at ~15.5x annualized 1Q EBITDA and ~12.5x TTM EBITDA.”

       70.     Paul Penny of Northland Capital Markets wrote on May 7, 2018 in his report:

       At a high level, GOGO’s Q1 results and subsequent conference call reminded us of
       yet another infamous Mark Twain quote – “If you tell the truth, you don’t have to
       remember anything”, which was a slight upgrade from last quarter’s Mark Twain
       quote of “Get your facts first then you can distort them as you please”. In other
       words, while the operating and financial risks continue to mount for GOGO, we
       were impressed that new CEO Oakleigh Thorne at least tried to distance himself
       from the previous CEO’s outlandish predictions and un-realistic financial targets
       and attempted to set a new more realistic / honest talk track on the company’s Q1
       conference call.
       ...
       Above and incrementally more important than the Q1 results, was management’s
       proactive admission to a challenging EBITDA and strained B/S backdrop in pulling
       away from the previously forecasted adjusted EBITDA guidance of $75-100M and
       explicitly conceding that “they would need some but not a lot of additional
       capital”.
       ...


                                               19
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 20 of 56 PageID #:651



       As we’ve always suspected (through our cash flow statement work), GOGO
       finally admitted that they will need to raise money going forward, as the company
       burned ~$109M of cash in the quarter and retracted its 2018 FCF guidance.
       ...
       On a side note and on the conference call, we were pleased to hear new CEO
       Oakleigh Thorne explicitly withdraw from previous CEO’s outlandish prediction
       that “ARPA will double by 2021” (which would equate to ~$263K).
       Escalating reliability issues with their new 2Ku antennas, which is clearly much
       more than a simple “de-icing” equipment issue. This admission comes post last
       quarter’s conference call where the previous management team vocalized
       minimal / contained damage. We believe the issues for GOGO are wide reaching:
       1) Massive new customer reputational damage (as we’ve highlighted the material
       increase in customer complaints of late) as flying customers not just want, but
       expect reliable / predictable IFC, 2) Incremental OPEX to repair (hard to quantify
       but we estimate in the $20-40M range) and 3) Increases the probability of de-
       selection risk by GOGO sole-sourced Delta (draconian scenario – rip and replace
       like American / conservative scenario - adding a 2nd IFC provider to new aircraft
       fleets).
(emphasis added)

       71.    Meanwhile, Cowen analyst Lance Vitanza seemingly felt misled as well. In his May

8, 2018 report he wrote, “Gogo had previously disclosed that de-icing fluid leaking into antenna

radomes had caused service failure on some of its newly installed 2Ku aircraft. On its new CEO’s

first earnings call, the company revealed the problem was much worse than initially thought, with
service availability plunging to the mid-80% vs. the company’s targeted 98-100% level. The issue

has largely been resolved, with service availability back up to 96% (vs. management’s interim

target for 95% by June 30).”

                        FALSE AND MISLEADING STATEMENTS

       72.    Defendants provided investors and analysts with materially misleading information

about the problems with the 2Ku system and expected revenue. These misrepresentations and

omissions occurred between February 27, 2017 and May 7, 2018. As alleged below, these

misrepresentations and omissions concealed the truth about the 2Ku system that was ultimately

disclosed.



                                               20
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 21 of 56 PageID #:652




                                        February 27, 2017

        73.     On February 27, 2017, Gogo filed an annual report on Form 10-K for the fiscal year

ended December 31, 2016 (the “2016 10-K”) with the SEC, which provided the Company’s annual

financial results and position. The 2016 10-K was signed by Defendants Small and Smagley. The

2016 10-K contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”)

by Defendants Small and Smagley attesting to the accuracy of financial reporting, the disclosure

of any material changes to the Company’s internal control over financial reporting and the

disclosure of all fraud.

        74.     The 2016 10-K discussed the Company’s 2Ku antenna and its installation:

        We may be unsuccessful or delayed in widely deploying and operating our 2Ku
        technology.

        Our 2Ku solution, which offers additional bandwidth and improved speeds for our
        connectivity service, as compared to our ATG service, became available to
        commercial aircraft in 2016. As of December 31, 2016, we had approximately
        1,400 aircraft awarded, but not yet installed, and there can be no assurance that
        we can meet our installation goals on our current timeline, due to, among other
        things, the failure of any 2Ku-related technology and equipment to perform as
        expected, problems arising in the manufacturing process, our reliance on single-
        source suppliers to provide certain necessary components and delays in obtaining
        or failures to obtain the required regulatory approvals for installation and operation
        of such equipment and the provision of service to passengers. In addition, other
        providers of satellite-based connectivity services currently have services available
        for commercial deployment that are intended to compete directly with 2Ku, and
        airlines may choose to adopt such a service over 2Ku. We currently have
        agreements with seven airlines to provide 2Ku to all or a portion of such airlines’
        fleets. The failure of 2Ku to perform as expected, or significant delays in our
        ability to install it, could result in material breaches of such agreements which
        could in turn result in termination of such agreements and liability to Gogo. In
        addition, five airlines have agreed or announced their intent to enter into definitive
        agreements with us. If 2Ku fails to perform as expected or its commercial
        availability is significantly delayed as compared to the timelines for which we have
        contracted, our business, business prospects and results of operations may be
        materially adversely affected. . . .

(emphasis added)




                                                 21
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 22 of 56 PageID #:653




       75.     The above statements from the 2016 10-K were misleading because they concealed

the significant issues that Gogo was already having with the 2Ku systems and the associated costs

that came from trouble-shooting the problems and often repeatedly replacing the radome seals.

These statements misrepresented installed 2Ku systems as being viable, working, and providing

revenue. The significant costs in the form of new equipment, labor, decreased ARPA, and lost

revenue in addressing the radome issues were not disclosed, but instead misleadingly portrayed as

a mere risk.

       76.     Also on February 27, 2017, Defendants Small and Smagley hosted a conference

call to discuss Gogo’s fourth quarter earnings for 2016. During the call, Defendant Smagley

discussed 2Ku’s impact on the Company:

       We expect a significant decline in cash needs in 2018 versus 2017 due to a
       substantial decline in Gogo’s average investment for 2Ku installation and a
       significant increase in consolidated adjusted EBITDA. We expect 2018 cash
       CapEx of between $70 million and $120 million. The decrease in cash CapEx
       versus prior guidance includes an estimate that 70% to 80% of 2018 2Ku equipment
       transactions will be under our airline-directed business model. Under this model
       equipment transactions are accounted for as revenue and cost of goods sold rather
       than as capital expenditures and deferred airborne leasing proceeds.
       In summary, we remain well-positioned on our path to profitability as we increase
       aircraft online, ARPA and margin while simultaneously reducing our investment
       per aircraft. Accelerated 2Ku installs and improved operating leverage will enable
       us to reach free cash flow now in 2019.
(emphasis added)

       77.     Defendant Smagley’s statements were misleading because they concealed the true

costs associated with the 2Ku radome fix, and instead portrayed Gogo as being on track for

significant increases in adjusted EBITDA. In reality, the costs of the 2Ku fix would decrease

adjusted EBITDA as well as contribute to Gogo’s need to raise additional capital to continue as a

going concern. Given that the winter was coming to a close at the time of the above statement,

Smagley knew about the 2Ku’s design defect and that the costs associated with fixing it would




                                               22
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 23 of 56 PageID #:654




increase exponentially the following year as additional 2Ku systems were installed and came

online.

          78.    During the call, Defendant Small also discussed 2Ku’s impact on the Company:

          As far as the funnel and our business, 2Ku is performing exceptionally well. The
          airline industry is seeing that. Not only are we saying it but flyers are increasingly
          saying it and fleets and reporter articles.
          So we are feeling good about how that is being received. I mentioned in the script
          we are emphasizing Asia and the Middle East this year. As you look out over the
          next decade or two that is where a lot of the planes are going to be.
          And I am looking forward to adding to Japan Airlines in that region. And then to
          maintain long-run growth rates getting into the OEM channel is critical and we will
          make significant progress there this year. We expect to deliver with our equipment
          on it a new 787 and the new A350 this year.
          That will happen. So those are the two things, two areas of focus for us to keep our
          growth rate and aircraft high.

          79.    Defendant Small’s statement above was misleading because it omitted to disclose

the significant problems with the de-icing and anti-icing fluids causing the 2Ku system to

malfunction costs and decreased ARPA and revenue, and instead portrays to the public that the

2Ku systems are “performing exceptionally well.”

          80.    In response to an analyst question about marketing costs for the 2Ku systems,

Defendant Small also stated as follows:

          2Ku will sell itself at least out-of-the-box. The challenge to grow revenue and
          increase take rate is getting more bandwidth into the system. And, yes, we are
          actively talking with all our airline partners how we will better market our service
          once the bandwidth is there.

          But the fundamental issue is bandwidth. And you saw how much take rate went
          up this quarter, and you will see continued increase in take rate.

          So I agree with you, Carter, we are going to have to spend more focused on
          marketing now that we have the bandwidth. But fundamentally what is going to
          make revenue growth is that we are moving to an era of much greater bandwidth
          abundance.




                                                   23
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 24 of 56 PageID #:655




       81.     Defendant Small’s statement was materially misleading because it omitted that the

true “fundamental issue” affecting the 2Ku systems was the installation design defect. The

response he gave to the analysts questions concealed the fact that Gogo’s 2Ku installation was

defective and that it was necessitating (and would continue to necessitate) expensive repair costs

which, in turn, would directly impact revenue.

                                           May 4, 2017

       82.     On May 4, 2017, Defendants Small and Rowan hosted an investor conference call

to discuss Gogo’s earnings for the first quarter of 2017. During the call, Defendant Small discussed

2Ku’s impact on the Company:

       We also have the lowest bandwidth cost structure in the industry for the following
       reasons. First, our 2Ku antenna is far more efficient than any other competitors’,
       due to its proprietary design, which yields nearly twice as many megabits per
       megahertz of capacity.
       ...
       Add it all up, and 2Ku is delivering the best performance in the industry,
       characterized by 3 numbers: 15, 98, 98. This means 15-plus megabits per second
       speed to connect the passengers; 98% coverage of global flight hours and 98%
       service availability. This is the performance we are delivering today to 2Ku
       aircraft around the world. We are driving continued improvements across all 3
       performance metrics. With the new modem in HTS coming this year, we will see
       rapid improvement in speed on our satellite network.
       Wrapping up, we’re delivering what airlines care about: 15, 98, 98, which means
       high speeds everywhere they fly, all the time. With that, I’d like to turn it over to
       John Wade.
(emphasis added)

       83.     Defendant Small’s above statements were materially misleading because they

omitted to disclose that de-icing and anti-icing fluid easily leaked into the 2Ku units rendering

them non-functional. Thus, the 2Ku systems were not yielding the “15, 98, 98” performance “all

the time.”




                                                 24
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 25 of 56 PageID #:656




       84.     During the question-and-answer portion of the call, analyst Lance William Vitanza

from Cowen and Company asked for an “update on the 2Ku install time.” In response, Defendant

Wade stated that:

       [W]e continue to set the record here and we have now achieved installations with
       experienced crews of under 3 days, which as far as we know, is by far the fastest
       installation of our large radar systems. So it's going great.”

       85.     This statement was materially misleading because, by omitting the fact that the

installation was defective, it created the false impression that the installation process of the 2Ku’s

were meeting and/or exceeding technical expectations.

       86.     Analyst James Breen of William Blair & Company also asked for information about

the status of the 2Ku systems and their effect on ARPA. Defendant Small replied, in relevant part:

       What we’re seeing is a phenomenal customer experience. It’s like people, I guess,
       are used to using the Internet on the ground in their homes, and in their offices.
       We’ve seen the entire plane, for all practical purposes, get on it at one time and use
       it. Streaming, works great. We summarized the experience because we’re trying to
       put rigorous performance metrics around this, and be able to communicate them to
       you is that 15 plus megabits per second, 98% coverage of global flight hours, and
       98% service availability. And not only that, that’s what we’re delivering today,
       and it’s getting better every day.
(emphasis added)

       87.     Defendant Small’s above statement was materially misleading because it omitted

to disclose that de-icing and anti-icing fluid easily leaked into the 2Ku units rendering them non-

functional. Even if that problem was not occurring at this particular point in time (being that it was

spring), the defect had not yet been resolved. Thus, when winter returned, the 2Ku systems would

not be able to provide a “phenomenal customer experience” or meet the “15, 98, 98” performance
metrics.

                                           June 14, 2017

       88.     On June 14, 2017, the Company participated in the William Blair Growth Stock

Conference. During the conference, Defendant Small stated:


                                                 25
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 26 of 56 PageID #:657



       So 2Ku, it’s our new global satellite solution. We deployed it last year, a first plane.
       We now have over 200 plane flying, and we now have proven performance on the
       2Ku. And that is to deliver 15 or more megabits per second to the user, do it over
       98% of the global flight hours -- so all over the globe -- and do it with 98%-plus
       availability. Those are industry-leading stats. We’ve demoed this extensively with
       equity analysts and investors, with the media. And of course it’s been flying on the
       planes, and to consistently rave reviews.
(emphasis added)

       89.     Defendant Small’s comment above was materially misleading because it yet again

failed to disclose the unresolved problems that Gogo had with the 2Ku system. Small misleadingly

promoted the “15, 98, 98” performance metrics without disclosing that 2Ku systems (over 200 at

this time, according to Small’s statement) suffered from a serious defect that caused them to

malfunction when de-icing fluid was applied to the radomes. Thus, Small misled the public to

believe that over 200 planes flying meant that over 200 planes had fully functional 2Ku systems

which provided meaningful contribution to ARPA, revenue, adjusted EBITDA, and ultimately,

free cash flow. In reality, the problems with the 2Ku systems were increasing costs and decreasing

ARPA, revenue, adjusted EBITDA, and free cash flow. 

                                          August 7, 2017

       90.     On August 7, 2017, Defendants Small and Rowan hosted an investor conference

call to discuss Gogo’s second quarter earnings for 2017. During the call, Defendant Small

discussed 2Ku’s impact on the Company:


       Our proprietary 2Ku technology continues to set the standard for aircraft
       connectivity in terms of performance, market adoption and cost.
       On performance, we deliver what we call 15, 98, 98. That means 15 megabits per
       second to the passenger device, service coverage on 98% of flight hours around
       the world, with service availability 98% of the time. No other provider can match
       this performance.
(emphasis added)

       91.     Defendant Small’s comment above was materially misleading because it provided

investors with the “15, 98, 98” performance metrics without disclosing that Gogo’s 2Ku systems

                                                 26
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 27 of 56 PageID #:658




suffered from a serious defect that caused them to malfunction when de-icing fluid was applied to

the radomes. Thus, Small misled the public to believe the 2Ku systems were fully functional while

in reality, the problems with the 2Ku systems were increasing costs through repair and decreasing

ARPA, revenue, adjusted EBITDA, and ultimately, free cash flow.

        92.     Defendant Wade discussed Gogo’s supposed “achievements” with regard to 2Ku

installation time:

        We now have the capability to install our airborne connectivity systems at an
        unprecedented speed and scale, and have raised the bar for the industry on what is
        considered achievable. One of our most significant operational achievements this
        year has been to reduce the 2Ku installation time to less than 2 days, something
        none of our competitors has come close to achieving. This progress results in
        significant cost savings for us and even more importantly, enables our airline
        partners to keep their aircraft in service and generating revenue.
        93.     This statement was materially misleading because, by omitting the fact that the

installation was defective, it created the false impression that the installation process of the 2Ku’s

were meeting and/or exceeding technical expectations.

        94.     Defendant Rowan also discussed 2Ku’s impact on the financials:

        Let me expand briefly on the profile of our capital expenditures. As you know, a
        key driver of our CapEx spend is the capital we invest to bring new 2Ku aircraft
        online, particularly the cost and installation of airborne equipment.
        We believe it is helpful to look at the business before and after these success-based
        investments. Segregating the financials in this way helps reveal the underlying
        economics of the ongoing business by breaking out our co-investment with our
        airline partners for new installations. While this airborne equipment represents
        significant current investment, it is a source of future growth and profitability.
        We expect approximately 70% of the $230 million to $260 million in 2017 CapEx
        to be for the success-based 2Ku airborne equipment costs, and it will continue to
        represent a significant portion of our CapEx as we install our 2Ku backlog. The
        returns associated with this investment represent attractive customer economics,
        and we expect the net cost to Gogo for the airborne equipment and installations
        to come down in 2018 versus 2017.
        ...
        Regarding EBITDA, we have made significant investments in our next-generation
        technologies and bringing new aircraft online during the first half of the year. Based
        on expected revenue growth and some abatement in investments in the back half of

                                                 27
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 28 of 56 PageID #:659



       the year, we expect EBITDA to approximately double from the first half of 2017 to
       the second half, putting us at the low end of the $60 million to $75 million EBITDA
       guidance we provided. We continue to expect EBITDA to be significantly higher
       in 2018 than 2017 and reaffirm our guidance of achieving positive free cash flow
       in 2019.
(emphasis added)

       95.     Defendant Rowan’s above statements were materially misleading because they

communicated to the public that the Company expected the net costs for the airborne equipment

and installations to decrease in 2018, while omitting to disclose the mounting costs from trying to

fix the problems with the leaking 2Ku radomes. Rowan’s statements misled the public to believe

that CapEx was decreasing, while omitting material information about the increasing associated

with the faulty 2Ku radomes. Further, his statements about the EBITDA and free cash flow also

failed to address the 2Ku radome problem, as well as failed to disclose that Gogo in fact needed

capital, was not on track for positive free cash flow, and was in fact planning a note offering. Given

the ongoing problems with the 2Ku radomes, additional repair expenses were going to materially

detract from adjusted EBITDA. Rowan’s expectations concerning adjusted EBTIDA for 2018

were not reasonable in light of the facts known at that present point in time.

       96.     During the question-and-answer portion of the call, analyst John Christopher

Hodulik of UBS asked for information about the ARPA being realized from planes with the 2Ku

systems. Mr. Hodulik’s question is below and Defendant Rowan’s response follows:

       <Mr. Hodulik>: Just maybe a follow-up on the last question. Barry, you’d said in
       your prepared remarks that you expected some dilution on the ARPA side. Was that
       just Rest of the World?

       And then I did notice in the U.S., you did see some deceleration in ARPA from like
       6% to sort of in the high 2s. I guess, again, following up, I mean, are you seeing
       higher ARPA as you shift these planes to 2Ku? And are you sort of executing on -
       - just I’d love to hear what you’re seeing in terms of as you do cut prices, what kind
       of lift you’re getting and from an ARPA standpoint.

       <Defendant Rowan>: Sure, John. So first, regarding your question about ARPA
       relative to ROW, yes, that’s what we were talking about on the dilution. There are
       really 2 components to that. It’s the seasoned aircraft online, which are -- really
       driven the significant acceleration in ARPA that you’ve seen there to an aggregate

                                                 28
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 29 of 56 PageID #:660



       $226,000 for the quarter. We expect those levels of ARPA for the seasoned aircraft
       to remain in that general ZIP code.

       That overall ARPA will be diluted beginning in the back half of 2017 by the new
       aircraft coming online, because as we mentioned, 150 of the installs this year
       would be attributable to ROW aircraft. So that meaningfully dilutes the ARPA.
       But that’s a meaningful number of aircraft, and that will have some ARPA dilution
       during the course of the year.

(emphasis added)
       97.    Defendant Rowan’s above statements were misleading because they stated that the

ARPA was diluted as a result of “new aircraft coming online” when, in reality, the “dilution” was

due to problems from the leaking 2Ku radomes on the “new aircraft.” Rowan’s statements omitted

to disclose the problem with the 2Ku system and instead concealed the true cause of the decreased

ARPA to “seasoning” issues experienced by the new planes.

                                      November 2, 2017

       98.    On November 2, 2017, Defendants Small and Rowan hosted an investor conference

call to discuss Gogo’s third quarter earnings. During the call, Defendant Small discussed 2Ku’s

impact on the Company:

       Our rapid deployment of 2Ku is transformative. We will have much more to say
       about this at our upcoming Investor Day on November 17, but at a high level, the
       increase in bandwidth transforms our offerings in several ways. First, it gives us
       the ability to vastly improve the customer experience, including, very importantly,
       across our North American networks. Second, it allows us to accelerate take rate
       growth through Gogo, airline and third-party programs. And third, it positions us
       to begin offering new products and services.

       We are confident this transformation will accelerate revenue growth and drive long-
       term profitability. In fact, we are already seeing evidence of this in the form of
       increased take rates and improved ARPA on our satellite systems.
       We recognize that having great technology is not enough. We need to get that
       technology on planes quickly. To that end, we have made significant progress in
       improving our installation times and reducing installation costs.

       99.    Defendant Small’s statements above were materially misleading because they

omitted to disclose the serious defects that caused the 2Ku systems to malfunction when de-icing


                                               29
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 30 of 56 PageID #:661




fluid was applied to the radomes. Thus, Small misled the public to believe the 2Ku systems were

fully functional with increased bandwidth and higher take rates which would have had positive

impacts on revenue growth and long-term profitability. In reality, the problems with the 2Ku

systems were increasing costs through repair and decreasing ARPA and revenue.

       100.      Defendant Wade also discussed Gogo’s installations of the 2Ku systems:

       Thanks, Michael. During the quarter, we continued to ramp our 2Ku install pace in
       Commercial Aviation. In October, we installed 76 aircraft, up from 50 in September,
       bringing total 2017 installed aircraft to 322. Our installation time has dropped to about 36
       hours. We are well positioned to hit our install guidance and ramp from here.
       101.      This statement was materially misleading because, by omitting the fact that the

installation was defective, it created the false impression that the installation process of the 2Ku’s

were meeting and/or exceeding technical expectations.

       102.      On the call, Defendant Rowan provided guidance for Gogo’s financials, stating in

relevant part:

       Over all, ARPA was flat compared to Q2, reflecting the expected dilution from
       newly launched airlines which represented 25% of aircraft online for Q3. We
       continue to expect strong double-digit growth from our existing fleet, although
       consolidated CA-ROW ARPA is likely to be lower in Q4 and during 2018 due to
       new aircraft additions throughout that period.

       ...

       We expect adjusted EBITDA to approximately double from the first half of 2017
       to the second half of the year, putting us at the low end of the $60 million to $75
       million range, excluding the $4.5 million in charges we incurred this quarter. We
       expect adjusted EBITDA to be significantly higher in 2018 than in 2017.

(emphasis added)

       103.      Defendant Rowan’s above statements were misleading because they stated that the

ARPA was diluted as a result of aircrafts when in reality, the dilution was due the problems with

the leaking 2Ku radomes on all aircrafts installed with the 2Ku system. Rowan’s statements

omitted to disclose the problem with the 2Ku system and instead misattribute the decreased ARPA


                                                 30
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 31 of 56 PageID #:662




to the new planes. Moreover, given the ongoing problems with the 2Ku radomes, additional repair

expenses were going to materially detract from adjusted EBITDA. Rowan’s expectations

concerning adjusted EBTIDA for 2018 were not reasonable in light of the facts known at that

present point in time.

       104.    Defendant Rowan also fielded calls from a number of analysts on the call:

       <Robert Ari Gutman - Guggenheim Securities>: In terms of the ROW [ARPA]
       dilution that you’re expecting, going forward, from the new installations, what
       would be the magnitude there of the impact? And if you could provide us a little
       more detail on this tail-mounted, high-throughput satellite antenna going on the
       business jets? How does that compare to the 2Ku antenna and how do you provide
       that level of throughput on a smaller antenna tail mounted?

       ...

       <Defendant Rowan>: I think it is worth reiterating that the ARPA for ROW is very
       robust, at $226,000. And in this quarter is about a quarter of the ROW aircraft,
       including Virgin Atlantic and GOL. The dilution that we expect, going forward, is
       totally related to the new aircraft airlines coming online. So it will have a
       relatively meaningful impact, over all, but I think it’s important to look at the fact
       that we expect the ARPA for the existing aircraft to grow in a continuing double-
       digit rate throughout that period.
(emphasis added)

       105.    Defendant Rowan’s above statement was misleading because he stated that the

ARPA ‘dilution” was “totally related to the new aircraft airlines coming online,” when in fact the

decreased ARPA was due the problems with the leaking 2Ku radomes on all aircrafts installed

with the 2Ku system which caused the radomes to malfunction.

                                       November 17, 2017

       106.    On November 17, 2017, Defendants Small and Rowan hosted Gogo’s Investor and

Analyst Day. During the presentation, Defendant Small represented to investors that Gogo’s 2Ku

systems were providing in-flight connectivity in line with the Company’s previously-stated “15,

98, 98” performance metrics. In pertinent part, Small told investors:
       We now have a global high capacity, highly available network. There's nothing left
       to do to make this happen. No need to launch new satellites, no new antenna design,

                                                31
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 32 of 56 PageID #:663



       no new modem design. This is out there and happening today. We describe the
       performance as 15, 98, 98. That's 15 megabits per second to the device, 98% of
       global flight hours, and 98% availability. This provides a ground-like experience
       everywhere aircraft fly.
(emphasis added)

       107.    Defendant Small’s comment above was materially misleading because it provided

investors with the “15, 98, 98” performance metrics without disclosing that Gogo’s 2Ku systems

suffered from a serious defect that caused them to malfunction when de-icing fluid was applied to

the radomes. Thus, Small misled the public to believe the 2Ku systems were fully functional while

in reality, the problems with the 2Ku systems were increasing costs through repair and decreasing

ARPA, revenue, adjusted EBITDA, and ultimately, free cash flow. Small’s statement was also

misleading due to the fact that, at the time of this statement, Gogo was receiving an increased

number of 2Ku system complaints from Delta Air Lines as de-icing fluid was being applied to

planes with greater frequency during the winter months of 2017 and 2018. As would later be

revealed, 2Ku system coverage was materially less than 98%; indeed, Mr. Thorne confirmed on

May 4, 2018 that “availability [had] plunged down to the mid 80s” during this time frame.

       108.    Defendant Wade also presented concerning the installation process for the 2Ku

systems. In pertinent part, he stated:
       Another important aspect of what we do is the installation itself. So for all those
       aftermarket aircraft, whether (inaudible) an STC or a service bulletin, somebody
       has got to put the equipment on the airplane. Gogo today has over 3,000 aircraft
       where we've done those form of installations either through air-to-ground or
       through 2Ku. In fact, when I stood here a year ago, the average time to install a 2Ku
       system or a large radome system was about a week. Well, we took a look at that
       and said, "There's got to be a better way." And today, we managed to optimize that.
       So today, our fastest install is now just a mere 30 hours. Aircraft comes in, 30 hours
       later, it goes out. We were able to take a lot of our experience on air-to-ground
       where we reduced that installation time to as low as 10 hours to optimize the 2Ku
       installation down to 30. And with the arrival of ATG NextGen next year, we're
       very, very confident this is going to merely be an overnight installation, all those
       of which give us a competitive advantage in terms of the downtime on that aircraft.
       The sooner it can return to service, the less cost the airline has to justify in terms of
       bringing it out of service for installation. And in fact, all those abilities, you put
       them together in terms of the certification and the installation time, we can take any
       airline fleet from no connectivity to full connectivity in about a 2-year period. Now

                                                  32
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 33 of 56 PageID #:664



       you put all those things together and we're going to give you a demonstration almost
       in real time of what a 2Ku installation looks like.
       ...
       But today, we scale that. And as you can see from this graph here, we're now
       operating at a very high level of installations. In September, we achieved 50 2Ku
       installations. In October, we achieved 76. And at the rate we're going the first 3
       weeks into November, we will exceed that by the end of November. So again, a
       year ago, I stood here and said we were going to develop a plan to install 750 2Kus
       in a year, and today, I can stand here in front of you and say, "We did it. It's done.
       We're capable of installing at that rate."

       109.    This statement was materially misleading because, by omitting the fact that the

installation was defective, it created the false impression that the installation process of the 2Ku’s

were meeting and/or exceeding technical expectations.

       110.    Defendant Rowan discussed Gogo’s ARPA in relation to the 2Ku systems being

installed and coming online:
       So you can see the data today for these are 3 key metrics. The average for the first
       3 quarters of 2017 and there’s some variability here across various airlines, but it
       averaged $240,000 for the first 3 quarters. That’s a new number, we’ve not
       previously disclosed that. Secondly, is if you look at the ARPA for the Commercial
       Aviation business, excluding the RJs, it’s about $180,000. And the service margin
       for this business is 48%, but let me talk a little bit about the blend that’s buried in
       that 48%. You saw that we achieved about 61% service revenue margins in our CA
       North America business and we still have negative in the most recent quarter, a
       negative 28% service revenue margin in our ROW business. So you can see the
       reason we see that this level of service margin is going to grow over time as those
       ROW aircraft get more seasoned.
       ...
       First is with the foundation for growth is the seasoning of ARPA as aircraft come
       online over time. There’s a significant differential between ARPA for existing
       aircraft and new aircraft, and we are providing this new information for you to give
       you better visibility into this. So just to orient you to the chart, if you look at the
       total line there, those are the numbers we reported in Q3. So 295 aircraft flying and
       $226,000 in annualized ARPA, so over 25% of those aircraft were new aircraft
       during that period. But you can see the substantial differential in ARPA from
       $282,000 for the existing aircraft versus the $76,000. And then we looked at where
       this was 3 years ago. So if you go back to the third quarter of 2014, what are now
       today’s existing aircraft were the new aircraft, so you can see that they were at
       $69,000 and they’re now at $280,000. So you can see the progression over time as
       the aircraft gets seasoned. So there are really 2 drivers of Rest of World growth.

                                                 33
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 34 of 56 PageID #:665



       One is the increased number of aircraft online and secondly is the increase in
       ARPA as these seasoned aircraft mature to more seasoned ARPA levels.
       ...
       So what is the CA-ROW path to profitability? Let me just summarize it here. So
       you can see what’s happening on revenue, you can see the aircraft online on the
       lower left-hand side of this chart. The profitability levers for ROW are the same as
       they are for the rest of the company. So in terms of aircraft, the awards that we
       already have in place triples the number of aircraft online. With regard to ARPA,
       it’s very strong. Currently, it’s the highest ARPA in the company, and these
       tenured aircraft will offset the dilution from new fleets as they come online. And
       they will be substantial percentages of new fleets because of the high numbers of
       aircraft that we have won. And thirdly, is we get very high incremental margin from
       additional aircraft. This is particularly true in this part of the world because we have
       established a global network coverage and we’re now flying more and more aircraft
       across that. So you saw the steep decline in those costs, which we expect to
       continue as we add the additional aircraft flying over that network.
       ...
       So final point on Gogo's economics at the company level, and that is that 2018 is
       really the first year that we expect to see significant benefits from classical
       operating leverage. That as the revenues grow, that we're able to hold the expense
       levels relatively flat. You're going to see more of that fall to the EBITDA line. So
       on the core investments, as Michael described, they are comprised of both cost of
       service and operating expenses. You can see, so we've talked a lot about how the
       improved network utilization is going to drive financial performance there.
       On the operating expense side, with it representing over 40% of the cost structure,
       this is the classical operating leverage that we expect to see. We said that we expect
       2018 EBITDA to be substantially higher than 2017 and this is the reason for that,
       in a nutshell.
(emphasis added)

       111.    Defendant Rowan’s above statements were misleading because he stated

“seasoned aircraft” would “mature to more seasoned ARPA levels,” when in reality, Gogo was

searching for a solution to the leaking 2Ku radome problem, and that increased ARPA would not

be from aircrafts becoming more “seasoned”’ or “mature,” but instead Gogo fixing the 2Ku

radome problem. Rowan also states that there is a “steep decline” in costs while failing to discuss
the increased costs from trying to fix the 2Ku radome problem. Moreover, given the ongoing and

intensifying problems with the 2Ku radomes as winter set in, additional repair expenses were going



                                                 34
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 35 of 56 PageID #:666




to materially detract from adjusted EBITDA. Rowan’s expectations concerning adjusted EBTIDA

for 2018 were not reasonable in light of the facts known at that present point in time.

                                        December 6, 2017

       112.    On December 6, 2017, Defendants Small and Rowan participated in the UBS

Global Media and Communications Conference on behalf of Gogo. During the conference,

Defendants answered questions from analysts about the 2Ku systems and their impact on the

Company’s EBITDA. Defendants Small and Rowan responded as follows:
       <John Christopher Hodulik - UBS>: Got you. And obviously, the move to 2Ku, it's
       a big priority for the company and sort of key to your competitiveness. Can you
       just talk about the benefits of 2Ku maybe versus the existing solutions that Gogo
       has on planes? And what else is out there in the market?
       <Defendant Small>: Yes. Gogo -- our 2Ku is the best-performing solution in the
       marketplace. We describe that as 15/98/98. 15 megabits per second to a device,
       98% of the global flight powers covered and 98% availability. And those are
       industry-leading stats. In our view, it's a function of the design of the antenna. It's
       bigger and rounder, so it gets -- converts megahertz into megabits twice as
       efficiently. And it has better coverage characteristics everywhere in the globe. And
       it has fewer moving parts, so it works more reliably. So we have the superior
       technical solution in the marketplace and that it's a major cost and performance
       advantage.
(emphasis added)

       113.    Defendant Small’s comment above was materially misleading because it provided

investors with the “15, 98, 98” performance metrics without disclosing that Gogo’s 2Ku systems

suffered from a serious defect that caused them to malfunction when de-icing fluid was applied to

the radomes. Small’s statement was also misleading due to the fact that, at the time of this

statement, Gogo was receiving an increased number of 2Ku system complaints from Delta Air

Lines as de-icing fluid was being applied to planes with greater frequency during the winter months

of 2017 and 2018. As would later be revealed, 2Ku system coverage was materially less than 98%;

indeed, Mr. Thorne confirmed on May 4, 2018 that “availability [had] plunged down to the mid

80s” during this time frame.



                                                 35
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 36 of 56 PageID #:667




       114.   Later in the interview, Mr. Hodulik inquired as to the time it would take Gogo to

generate expected ARPA from newly installed 2Ku system aircrafts:

       <John Christopher Hodulik - UBS>: Yes, I mean, if we talk about the difference, I
       mean, what does it mean in terms of sort of the economics of the business for you?
       So the take rates, pricings, the -- I think the focus is sort of revenue per plane, how
       do you expect -- I mean, you've got some decent evidence, how is that filtered
       through?
       <Defendant Small>: Yes, so at the end of the day, the difference between what
       happens in the air and not on the ground has been driven by a difference of
       bandwidth. There's been limited bandwidth on the plane and there's been more
       bandwidth on the ground, then we see 100% take rates on the ground and we see
       7% in the air. And narrowing dramatically that gap between the air and the ground
       is what's going to drive our business. And I'm highly confident that translates into
       ARPA, now -- or average revenue per aircraft. In the short run, in 2018, we have
       said it will be flattish in North America because we -- you kind of got to get to
       critical mass to implement the marketing programs to really capitalize on the
       additional bandwidth, and to some degree, the migration of some of the American
       planes off our network. The -- in Rest of World, we are going to be launching
       many new airlines. And when you bring on a new airlines, they -- before you get
       to full fleet or nearly full fleet deployment, you tend to see a lower ARPA and it
       takes a couple of years for those aircraft to season. But overall, bandwidth will
       translate into revenue.
(emphasis added)

       115.   Defendant Small’s statement was materially misleading because it concealed the

true reason why ARPA is lower among newly installed 2Ku aircrafts. Instead of “season[ing],”

ARPA on new 2Ku aircrafts was in fact lower because of the ongoing radome problem.

       116.   Mr. Hodulik also asked Defendants Small and Rowan about “increasing expenses”

associated with the 2Ku system installations. Defendants responded as follows:
       <John Christopher Hodulik - UBS>: Got you. So looking at the increase in ARPA,
       maybe some of the increasing expenses you get along with that as you roll those
       out, how does the margin picture sort of shape up as -- when we look at the North
       American segment?

       <Defendant Small>: So well, we've made a few comments that actually have been
       really consistent since we went public. We see a 50% gross margin in this business.
       We see that in both Rest of World and North America, we've actually gotten more
       in the zip code of 60% in North America, and we've said we'd get to there in 2019
       in the Rest of the World. So margins are attractive.


                                                 36
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 37 of 56 PageID #:668



       <Defendant Rowan>: Yes. And you really see very strong leverage on increased
       utilization of the satellite network in the Rest of World. So you're seeing a very
       significant improvement there along -- towards the targets of market that Michael
       outlined. And for example, just to give you a couple of numbers, it was maybe a
       little over 60% for the first 3 quarters of this year, but in the most recent quarter, it
       was less than a negative 30%. So you can see that, that has been improved by a
       factor of 2, just from a -- the most recent 4-quarter period to the most recent period.
       So what -- and the reason for that is that as we begin to fly more aircraft over that
       global network, you get significant bandwidth benefits, and so our cost per effective
       megabyte has come down by about 80% over a 2-year period. And then very
       importantly, as we install these -- the significant backlog in Rest of World, it about
       triples the number of planes flying. And so as we get those planes installed, that
       enables us to achieve a positive segment margin for that Rest of the World business,
       right? So we've been investing about $100 million over the most recent 4 quarters,
       and so that goes basically to breakeven by the installation of those aircraft. So it
       meaningfully derisks the international business.

       117.    Defendants’ above statements were materially misleading because they omitted to

disclose that installation and/or repair expenses were increasing as Gogo faced more and more

difficulty with regard to the 2Ku systems during the winter months. At this point in time, Gogo

had not yet resolved the radome design defect. Accordingly, when discussing installation costs and

ARPA in the context of the 2Ku systems, they should have disclosed the significant problems that

Gogo was facing at that point in time. These problems directly impacted the margins that

Defendants were promoting as positive aspects of Gogo’s operations.

       118.    Mr. Hodulik also asked Defendants Small and Rowan about anticipated EBITDA

and expenses for the upcoming year as Gogo increased its 2Ku system installations. Defendant

Rowan responded as follows:
      <John Christopher Hodulik - UBS>:  Right. And what was -- I think you guys
      updated at the Analyst Day, but what was your latest in terms of when that -- you
      would -- I think if you already have seen peak EBITDA losses, then when do you
      expect to be at EBITDA breakeven on the international?

       <Defendant Rowan>: Yes, so we said that we expect 2017 to be the peak in
       EBITDA loss year, improving from this point forward, and that we are, as a
       company, trying to achieve positive free cash flow in 2019 and free cash flow
       positive for the full year 2020. And Rest of the World is an important contributing
       factor to that because as we install these planes over the next 2 to 3 years, that is
       what's going to enable us to achieve that breakeven point in Rest of World, which
       is about $100 million contribution to EBITDA relative to where we are today.

                                                  37
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 38 of 56 PageID #:669




       < John Christopher Hodulik - UBS>: Right. So you’ve got a sort of a doubling of
       sort of 2Ku planes coming onboard, you’ve got doubling of the sort of ARPA over
       the next several years. How much of that, and this is -- might be a little -- you might
       need an Excel spreadsheet up here, but how much of that, sort of broadly speaking,
       flows through to EBITDA, given that you’ve got -- you would seem -- you’re
       already buying, as you said, all this satellite capacity. You’ve already put the -- a
       lot of these price -- these costs are capitalized. I mean, it would seem that we should
       see a real nice ramp in -- at the EBITDA line.

       ...

       <Defendant Rowan>: Yes, but really it’s that inflection point now. As we said, we
       expect the EBITDA in the fourth quarter of this year to be meaningfully higher
       than it has been throughout this year. And we expect 2018, really, to be the first
       year that we get the real benefits of classical operating leverage. So -- and we’re
       going to see that translate into meaningfully higher EBITDA in 2018. And the
       operating leverage is both across the satellite network as well as for the operating
       expenses. And about 2/3 of the expenses are on the operating expense side, so you
       begin to get real leverage on that as you -- as we get increased revenue with the
       increased plane installations.

(emphasis added)
       119.    Defendant Rowan’s above statements were materially misleading because, given

the increased expenses Gogo was facing from the faulty 2Ku installations, Rowan was in

possession of facts that materially contradicted the statement that 2017 would be the “peak” year

for “EBITDA loss.”

                                        February 22, 2018

       120.    On February 22, 2018, Gogo announced its fourth quarter and year-end operating

and financial results for 2017. It was at this time that Gogo first revealed to the market that the

Company had encountered problems in terms of installing the 2Ku systems. Despite these

disclosures, however, investors and analysts remained uninformed and materially misled.

       121.    Gogo issued a pre-market press release announcing its quarterly and year-end

earnings on February 22, 2018. The press release noted that Gogo had met or exceeded its full-

year 2017 guidance, including total revenue, adjusted EBITDA, cash CAPEX, and 2Ku

installations. In fact, the press release presented Gogo’s fourth quarter and full-year revenue as a


                                                 38
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 39 of 56 PageID #:670




“record” for the Company and provided an estimate of $75 million to $100 million adjusted

EBITDA for 2018. The press release did not make any mention of the 2Ku installation problems,

except to note that “Cash CAPEX increased to $220.5 million, up 66% from $133.1 million in

2016, primarily due to increased success-based airborne equipment purchases for 2Ku

installations.”

        122.      During the call, Defendant Small tasked his COO, Defendant Wade, with

discussing the 2Ku installation issues. Defendant Wade stated, in pertinent part, that:

        Our extraordinary pace of 2Ku installs and modem upgrades has not been without
        its challenges. The performance of the systems has been expected; however, any
        time you introduce high-tech systems of this scale and speed we've been doing it,
        there are likely to be early-stage growing pains. 2Ku is not exempt from that
        phenomenon; on some aircraft we saw degraded reliability. We've identified the
        root cause of all of these issues, and have fixes for all of them that have either been
        deployed or in the process of being deployed. By midyear 2018, we expect the
        entire 2Ku fleet to operate at the same market-leading performance levels that most
        2Ku aircrafts are now achieving.

        123.      Defendant Rowan, in his prepared remarks, discussed the quarterly and year-end

results in detail. Despite extensive financial information about all of Gogo’s operations, his only

remarks with respect to the 2Ku installation problems were as follows: “Cash CapEx of $220

million was up $87 million from the prior year, reflecting purchases of 2Ku equipment to support

2017 and 2018 installations, but it did come in below the $230 million to $260 million guidance

range we provided for the year.”

        124.      One analyst, Landon Hoffman Park from Morgan Stanley, pressed Rowan for

additional details about the 2Ku installation problems during the question-and-answer portion of

the conference call. Mr. Park asked, and Rowan responded, as follows:

        <Landon Hoffman Park – Morgan Stanley>: Okay. And just 2 quick follow-ups.
        Are you able to give more specific guidance around what kind of spread that would
        be? And then also, just to follow up on John's comments earlier regarding the
        2Ku issues, regarding the new modem. Can you give any more details on what
        exactly was going wrong? And what was the degree of the issue? And what gives
        you confidence in being able to have that fixed?


                                                  39
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 40 of 56 PageID #:671



       <Defendant Rowan>: Let me take the first part of that question, which is on the
       ARPA spread. As Michael mentioned, we did break that out during the Investor
       Day, and you saw about a 3 to 1 difference in the airlines that have -- are coming
       online versus those that have been seasoned. So you can look at those numbers and
       see that mix change. We also highlighted on this call that the ARPA had grown
       year-over-year for the existing airlines that have been in service for a period of time
       in Rest of World. So that really is the dynamic, is just bring those new airlines on
       with lower ARPA; as those build, and particularly as the airlines get -- the aircraft
       get installed for an airline to the point that they can then market it comprehensively
       as a fleet, that's when you start to see the benefit of the growth in ARPA as a larger
       percentage to those fleets gets installed.

       <Defendant Wade>: And on the reliability issues. It was actually really caused by
       the de-icing fluid, which was able to penetrate under some of the [radar,] which
       caused the antennas to temporarily get sticky, if you will. The fix to that was very
       easy to do, and we've deployed that on a number of aircraft and we're not seeing
       any further issues around that at this time.
(emphasis added)

       125.    Although the above statements from Small, Rowan, and Wade touched upon the

2Ku installation issues that were negatively impacting Gogo at the time, they did not accurately

portray the severity of the issue or disclose the financial toll the problems were exacting on Gogo.

Defendant Small did not even address the issue in his prepared remarks, opting instead to

congratulate Gogo for a “record” quarter. Likewise, Defendant Rowan barely mentioned the effect

of the 2Ku issues despite discussing Gogo’s other financial results at length. Finally, although

Defendant Wade identified that a problem with the 2Ku installations existed, he omitted material

information from his disclosure concerning the extent of the problem in terms of operations and

finances. As would later be disclosed by Mr. Thorne on May 4, 2018, 2Ku system “availability

plunged down to the mid 80s.”

       126.    Defendants’ other statements during the conference call further obscured and/or

concealed the truth about the extent and severity of the 2Ku installations. For example, Defendant

Small told investors that “we expect strong growth in consolidated revenue and EBITDA in

2018” (emphasis added), even though Gogo was in the midst of the fallout from the 2Ku

installation problems (being that the winter months were coming to a close at this point). Defendant

Wade continued to promote Gogo on the basis of its 2Ku installation operations, stating that “we've

                                                 40
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 41 of 56 PageID #:672




shortened installation times for 2Ku to as low as 30 hours, which is less than half the time it

typically takes to install a broadband satellite system” (emphasis added), notwithstanding the fact

that the installations were defective. Defendant Rowan even went so far as to state that, “We

believe these awarded aircraft and our demonstrated capacity to rapidly install 2Ku aircraft

meaningfully de-risk the financial projections for our ROW business” (emphasis added), even

though Gogo’s installations had been and would continue to cause additional instability and

uncertainty regarding the Company’s finances in terms of rising repair expenses and installation

costs.

         127.   A number of analyst reports prove that Defendants’ statements were materially

misleading, notwithstanding the fact that Defendants mentioned the 2Ku installation issues. For

example, analysts from William Blair in a report dated February 22, 2018, identified the “dip” in

Gogo’s market price as a buying opportunity and paid no attention to Defendants’ statements about

the 2Ku installation problems. Analysts from Morgan Stanley in a report dated February 22, 2018,

classified the 2Ku installation problems described by Defendants as mere “growing pains.”

Analysts from J.P.Morgan in a report dated February 23, 2018 overlooked Defendants’ comments

almost entirely, stating that Gogo’s “transition to 2Ku remains on course.”

         128.   Defendants’ disclosures about Gogo’s 2Ku installations served as a partial

corrective disclosure. In response to the information, Gogo’s stock price fell steadily throughout

the day. Gogo’s stock closed at $10.51 per share on February 21, 2018. By close of market on

February 22, 2018, the price had declined to $9.13 per share (and, in fact, declined further the next

day to close at $8.88 per share on February 23, 2018). The decline in Gogo’s stock price following

the February 22, 2018 conference call was caused by increased concerns over the Company’s 2Ku

installation process, among other things.

         129.   On February 22, 2018, after the market closed, Gogo filed an annual report on Form

10-K for the fiscal year ended December 31, 2017 (the “2017 10-K”) with the SEC, which provided

the Company’s annual financial results and position. The 2017 10-K was signed by Defendants

Small and Rowan. The 2017 10-K contained signed SOX certifications by Defendants Small and

                                                 41
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 42 of 56 PageID #:673




Rowan attesting to the accuracy of financial reporting, the disclosure of any material changes to

the Company’s internal control over financial reporting and the disclosure of all fraud.

        130.   The 2017 10-K discussed the Company’s 2Ku and its installation, stating in relevant

part:
        We may be unsuccessful or delayed in widely deploying and operating our 2Ku
        technology.
        As of December 31, 2017, we had more than 550 2Ku systems installed and more
        than 1,400 aircraft awarded, but not yet installed. There can be no assurance that
        we can meet our installation goals on our current timeline, due to risks that include
        the failure of 2Ku-related equipment and software to perform as expected during
        testing or following installation, problems arising in the manufacturing process, our
        reliance on single-source and other suppliers to provide certain components and
        services, and delays in obtaining or failures to obtain the required regulatory
        approvals for installation and operation of such equipment and the provision of
        service to passengers. We have encountered delays and quality problems as we
        deploy 2Ku, which we are in the process of remediating, and may continue to do
        so given the aggressive installation schedule that we are undertaking and the
        demands that the schedule places on employees, suppliers and other resources.

        In addition, other providers of satellite-based connectivity services currently have
        services available for commercial deployment that are intended to compete directly
        with 2Ku, and airlines may choose to adopt such a service over 2Ku. Fifteen
        domestic and international airlines have selected 2Ku for installation on all or a
        portion of their fleets. The failure of 2Ku to perform as expected, or significant
        delays in our ability to install 2Ku systems, could result in material breaches of
        such agreements which could in turn result in the imposition of penalties, claims by
        airlines for damages or termination of such agreements.

        If 2Ku fails to perform as expected or we fail to meet the installation timelines and
        performance metrics for which we have contracted, our business, financial
        condition and results of operations may be materially adversely affected. In
        addition, our failure to timely deliver 2Ku could have a material adverse effect on
        our ability to alleviate capacity constraints in our network. . . . .

(emphasis added)
        131.   The above statements from the 2017 10-K were misleading because they concealed

the extent of the severity of the issues that Gogo was already having with the 2Ku systems.

Contrary to the 2017 10-K’s disclosure, Gogo’s “delay and quality problems” had already

mushroomed into significant expenses and repair costs. As later revealed, these expenses and


                                                 42
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 43 of 56 PageID #:674




repair costs resulted in a dramatic decline in adjusted EBITDA and caused Gogo to withdraw its

projection for 2018 adjusted EBITDA. Moreover, although the cause for these problems related to

an installation design defect, the 2017 10-K falsely attributed it to an “aggressive installation”

(which further concealed the truth about the cause of the 2Ku system failures). The lack of

information in the 2017 10-K, combined with Defendants outwardly positive statements about the

quarter and prospects for the 2Ku systems in general during the investor conference call (as

discussed above), failed to accurately or sufficiently inform investors about the true facts that

existed at the time of the 2017 10-K. Had investors known the truth about the 2Ku’s installation

problems, they would have been able to make an informed decision and avoid the losses they

ultimately incurred when the full truth was revealed on May 4, 2018.

                                          SCIENTER

       132.    Defendants acted with scienter when making the above representations concerning

Gogo’s 2Ku systems. At all relevant times, Defendants knew or had access to information that

materially contradicted their public statements. Defendants deliberately disregarded this

information when discussing the 2Ku system and its impact on Gogo’s financial performance and

operations.

       133.    Gogo relied heavily on 2Ku’s commercialization during the Class Period. It was

portrayed by Gogo’s senior management as a major development in the context of the Company’s

overall operations. From the moment it was introduced to the public, it was billed as a means to

obtain higher average revenue per aircraft of about 30%.

       134.    The importance of the 2Ku system to Gogo caused Defendants to actively monitor

the performance of Gogo’s 2Ku systems once installed. In addition to receiving “outage reports”

whenever a 2Ku system failed, Defendant Small in particular strived to ensure that the Company’s

2Ku systems were meeting his “98/98/15” performance criteria. This referred to 98% system

availability, 98% flight route coverage, and 15 megabits per second speeds.

       135.    Defendant Small frequently discussed these performance requirements with

investors, confirming that he studied them on a routine basis. For example, during an investor

                                               43
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 44 of 56 PageID #:675




conference call on November 17, 2017, Defendant Small stated that, “We now have a global high

capacity, highly available network. There’s nothing left to do to make this happen. No need to

launch new satellites, no new antenna design, no new modem design. This is out there and

happening today. We describe the performance as 15, 98, 98. That’s 15 megabits per second to the

device, 98% of global flight hours, and 98% availability. This provides a ground-like experience

everywhere aircraft fly.”

       136.    During the same conference, Defendant Wade also confirmed that Gogo monitored

the performance of the 2Ku systems in real-time. In pertinent part, Wade stated as follows:

       Today, we have a network operation center that monitors around 8,000 aircraft
       globally, 24/7. We are able to monitor the aircraft. We're able to monitor the
       network. We can see exactly what is going on. With the investment we put into
       the software that runs this network operation center, we have a very detailed view
       into what's happening in those aircraft as they fly. That's important because we
       can change the network almost in real time. We understand what's happening on
       the aircraft. So if something does go wrong, we can give the mechanics a very clear
       insight into what's happening on that aircraft, ensure the parts are available, ensure
       that the maintenance activity can happen very, very efficiently.

(emphasis added)
       137.    Defendant Rowan’s statements during the Class Period further confirm that

Defendants actively monitored Gogo’s 2Ku system performance and thus knew the true extent of
the 2Ku service problems. During the same November 17, 2017 conference call described

immediately above, Defendant Rowan told investors that, “As far as 2Ku, the vast majority of the
flights, we get rave reviews on how it works. And we are hitting pretty good evidence of reliability

as we pointed. When we -- when it does fail, we hear about it instantly, which the good news is

we are hearing about instantly and it does correlate. When we know we have a bad flight, we

hear about it…” (emphasis added). Two weeks later, during another investor presentation on

November 29, 2017, Defendant Rowan again emphasized the fact that Gogo had the “ability to

monitor the network remotely.” This shows that Defendants were keenly aware of the 2Ku’s

performance and received “instant[]” feedback as to the 2Ku failures.



                                                44
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 45 of 56 PageID #:676




       138.    Although de-icing issue did not severely impact Gogo’s financial results for early-

2017, that was largely because Gogo had only 98 2Ku systems installed at that time. The following

year, Gogo had installed over 500 2Ku systems. Without having fixed the root cause of the de-

icing issue, Defendants knew that Gogo was heading straight into significant difficulties between

November 2017 and February 2018. Accordingly, when Defendant Rowan told investors during

the investor conference call on August 7, 2017 that Gogo was expecting full ARPA from only the

“seasoned” aircrafts, he was in fact acknowledging the existence of the looming 2Ku de-icing

problems.
       139.    On February 22, 2018, even as the 2Ku system problems were at a near all-time

high, Defendants concealed the severity of the issues they faced by portraying the rampant failures

as “early-stage growing pains” that resulted in temporary “degraded reliability.” Analysts later

commented that the descriptions of these problems were not accurate, and that “the problem was

much worse than initially thought, with service availability plunging to the mid-80% vs. the

company’s targeted 98-100% level.” Defendants’ attempts to cover-up or conceal the growing 2Ku

problems further supports the conclusion that they acted with scienter when making the public

statements identified above.

                                       LOSS CAUSATION

       140.    During the Class Period, as detailed herein, Gogo and the defendants made false

and misleading statements and omissions and engaged in a scheme to deceive the market and a

course of conduct that artificially inflated the price of Gogo’s securities and operated as a fraud or

deceit on Class Period purchasers of Gogo’s securities by materially misleading the investing

public. Later, when Defendants’ prior misrepresentations and fraudulent conduct became apparent

to the market, the price of Gogo’s securities materially declined, as the prior artificial inflation

came out of the price over time. As a result of their purchases of Gogo’s securities during the Class

Period, Plaintiffs and other members of the Class suffered economic loss, i.e., damages under

federal securities laws.



                                                 45
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 46 of 56 PageID #:677




       141.    Plaintiffs first sustained damages in connection with Defendants’ partial corrective

disclosure on February 22, 2018. At that time, Defendant Wade briefly mentioned that Gogo

experienced challenges in connection with the rollout of its 2Ku product; specifically, that the

installation was defective because de-icing fluid was entering the 2Ku’s housing compartment and

causing the system to malfunction. Concerns about the extent and severity of these installation

problems, among other things, prompted a sudden decline in Gogo’s stock price (notwithstanding

the fact that Gogo’s financial results for the quarter were otherwise at or above expectations). For

example, Northland Capital Markets identified Gogo’s “2Ku equipment issues” as a “negative” in
its report dated February 23, 2018. In response to Gogo’s partial corrective disclosure, Gogo’s

stock price fell steadily throughout the day. Gogo’s stock closed at $10.51 per share on February

21, 2018. By close of market on February 22, 2018, the price had declined to $9.13 per share (and,

in fact, declined further the next day to close at $8.88 per share on February 23, 2018).

       142.    Thereafter, on May 4, 2018, investors finally discovered the true extent and severity

of the 2Ku installation problems. While discussing the Company’s first quarter financial earnings

for 2018, Defendants disclosed that the installation design defect for the 2Ku systems was much

worse than previously disclosed. One analyst, in particular, wrote that “Gogo had previously

disclosed that de-icing fluid leaking into antenna radomes had caused service failure on some of

its newly installed 2Ku aircraft. On its new CEO’s first earnings call, the company revealed the

problem was much worse than initially thought, with service availability plunging to the mid-80%

vs. the company’s targeted 98-100% level.” In response to Defendants’ May 4, 2018 disclosures,

the Company’s shares fell $1.73 per share to close at $7.86 per share on May 7, 2018 (from $9.59

per share on May 3, 2018).

       143.    On May 8, 2018, the next day, Moody’s downgraded Gogo Moody’s decision to

downgrade Gogo was based, in large part, on the financial and operational difficulties the

Company encountered with its 2Ku systems. The Company’s shares fell an additional $2.80 per

share, on exceptionally high trading, to close at $5.06 per share on May 8, 2018. The decline in



                                                46
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 47 of 56 PageID #:678




the price of Gogo’s stock as a result of the Moody’s downgrade was causally related to the fraud

alleged herein.

        144.      From an intra-Class Period high of $14.84 per share on September 11, 2017, Gogo’s

stock declined to $5.06 per share following the close of the Class Period. In total, Gogo’s market

capitalization declined by more than $750 million. Plaintiffs and other similarly situated investors

lost millions of dollars as a result of the alleged fraud.

                                              RELIANCE

        145.      At all relevant times, the market for Gogo’s common stock was an efficient market
for the following reasons, among others:

            (a)      Gogo’s common stock met the requirements for listing and was listed and

                     actively traded on the NASDQ Exchange, a highly efficient and automated

                     market;

            (b)      Gogo      communicated    with     public   investors   via   established   market

                     communication mechanisms, including disseminations of press releases on the

                     national circuits of major newswire services and other wide-ranging public

                     disclosures, such as communications with the financial press and other similar

                     reporting services;

            (c)      Gogo was followed by several securities analysts employed by major brokerage

                     firms who wrote reports that were distributed to the sales force and certain

                     customers of their respective brokerage firms during the Class Period. Each of

                     these reports was publicly available and entered the public marketplace; and

            (d)      Unexpected material news about Gogo was reflected in and incorporated into

                     the Company’s stock price during the Class Period.

        146.      As a result of the foregoing, the market for Gogo’s common stock promptly

digested current information regarding Gogo from all publicly available sources and reflected such

information in Gogo’s stock price. Under these circumstances, all purchasers of Gogo’s common



                                                   47
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 48 of 56 PageID #:679




stock during the Class Period suffered similar injury through their purchase of Gogo’s common

stock at artificially inflated prices, and a presumption of reliance applies.

       147.    Alternatively, reliance need not be proven in this action because the action involves

omissions and deficient disclosures. Positive proof of reliance is not a prerequisite to recovery

pursuant to ruling of the United States Supreme Court in Affiliated Ute Citizens of Utah v. United

States, 406 U.S. 128 (1972). All that is necessary is that the facts withheld be material in the sense

that a reasonable investor might have considered the omitted information important in deciding

whether to buy or sell the subject security.

                                         SAFE HARBOR
       148.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the material misrepresentations and omissions alleged in

this Complaint.

       149.    To the extent certain of the statements alleged to be misleading or inaccurate may

be characterized as forward looking, they were not identified as “forward-looking statements”

when made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements.

       150.    Defendants are also liable for any false or misleading “forward-looking statements”

pleaded because, at the time each “forward-looking statement” was made, the speaker knew the

“forward-looking statement” was false or misleading and the “forward-looking statement” was

authorized and/or approved by an executive officer of Gogo who knew that the “forward-looking

statement” was false. Alternatively, none of the historic or present-tense statements made by the

defendants were assumptions underlying or relating to any plan, projection, or statement of future

economic performance, as they were not stated to be such assumptions underlying or relating to

any projection or statement of future economic performance when made, nor were any of the

projections or forecasts made by the defendants expressly related to or stated to be dependent on

those historic or present-tense statements when made.

                                                  48
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 49 of 56 PageID #:680




                        PLAINTIFFS’ CLASS ACTION ALLEGATIONS

       151.      Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired Gogo securities during the Class Period (the “Class”); and were damaged upon the

revelation of the alleged corrective disclosure. Excluded from the Class are defendants herein, the

officers and directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors or assigns and any entity in which defendants have

or had a controlling interest.
       152.      The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Gogo securities were actively traded on the NASDAQ

market. While the exact number of Class members is unknown to Plaintiffs at this time and can be

ascertained only through appropriate discovery, Plaintiffs believe that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by Gogo or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions. As of April 30, 2018, 87,004,342 shares of Gogo common stock

outstanding. Upon information and belief, these shares are held by thousands, if not millions, of

individuals located throughout the country and possibly the world. Joinder would be highly

impracticable.

       153.      Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of federal

law that is complained of herein.

       154.      Plaintiffs will fairly and adequately protect the interests of the members of the Class

and have retained counsel competent and experienced in class and securities litigation. Plaintiffs

have no interests antagonistic to or in conflict with those of the Class.




                                                   49
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 50 of 56 PageID #:681




        155.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

        (a)      whether the federal securities laws were violated by defendants’ acts as alleged

                 herein;

        (b)      whether statements made by defendants to the investing public during the Class

                 Period misrepresented material facts about the business, operations and

                 management of Gogo;

        (c)      whether the Individual Defendants caused Gogo to issue false and misleading

                 financial statements during the Class Period;

        (d)      whether defendants acted knowingly or recklessly in issuing false and misleading

                 financial statements;

        (e)      whether the prices of Gogo’s securities during the Class Period were artificially

                 inflated because of the defendants’ conduct complained of herein; and

        (f)      whether the members of the Class have sustained damages and, if so, what is the

                 proper measure of damages.
        156.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                              COUNT I

              Against Defendants for Violations of Section 10(b) and SEC Rule 10b-5

        157.     Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        158.     This Count is asserted against defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

                                                  50
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 51 of 56 PageID #:682




       159.    During the Class Period, defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiffs and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

the Class Period, did: (i) deceive the investing public, including Plaintiffs and other Class
members, as alleged herein; (ii) artificially inflate and maintain the market price of Gogo

securities; and (iii) cause Plaintiffs and other members of the Class to purchase or otherwise

acquire Gogo’s securities and options at artificially inflated prices. In furtherance of this unlawful

scheme, plan and course of conduct, defendants, and each of them, took the actions set forth herein.

       160.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Gogo’s securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Gogo’s finances and business prospects.

       161.    By virtue of their positions at Gogo, defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiffs and the other members of the Class, or, in the alternative, defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to defendants. Said acts and omissions of defendants

were committed willfully or with reckless disregard for the truth. In addition, each defendant knew



                                                 51
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 52 of 56 PageID #:683




or recklessly disregarded that material facts were being misrepresented or omitted as described

above.

           162.   Information showing that defendants acted knowingly or with reckless disregard

for the truth is peculiarly within defendants’ knowledge and control. As the senior managers and/or

directors of Gogo, the Individual Defendants had knowledge of the details of Gogo’s internal

affairs.

           163.   The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein. Because of their positions of control and authority, the Individual
Defendants were able to and did, directly or indirectly, control the content of the statements of

Gogo. As officers and/or directors of a publicly-held company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to Gogo’s businesses,

operations, future financial condition and future prospects. As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the market price of

Gogo’s securities was artificially inflated throughout the Class Period. In ignorance of the adverse

facts concerning Gogo’s business and financial condition which were concealed by defendants,

Plaintiffs and the other members of the Class purchased or otherwise acquired Gogo’s securities

at artificially inflated prices and relied upon the price of the securities, the integrity of the market

for the securities and/or upon statements disseminated by defendants, and were damaged thereby.

           164.   During the Class Period, Gogo’s securities were traded on an active and efficient

market. Plaintiffs and the other members of the Class, relying on the materially false and

misleading statements described herein, which the defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Gogo’s securities at prices artificially inflated by defendants’ wrongful conduct. Had Plaintiffs

and the other members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at the inflated

prices that were paid. At the time of the purchases and/or acquisitions by Plaintiffs and the Class,

the true value of Gogo’s securities was substantially lower than the prices paid by Plaintiffs and

                                                  52
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 53 of 56 PageID #:684




the other members of the Class. The market price of Gogo’s securities declined sharply upon public

disclosure of the facts alleged herein to the injury of Plaintiffs and Class members.

          165.   By reason of the conduct alleged herein, defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          166.    As a direct and proximate result of defendants’ wrongful conduct, Plaintiffs and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure
that the Company had been disseminating misrepresented financial statements to the investing

public.

                                              COUNT II

                 Against the Individual Defendants for Violations of Section 20(a)

          167.   Plaintiffs repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

          168.   During the Class Period, the Individual Defendants participated in the operation

and management of Gogo, and conducted and participated, directly and indirectly, in the conduct

of Gogo’s business affairs. Because of their senior positions, they knew the adverse non-public

information about Gogo’s misstatement of income and expenses and false financial statements.

          169.   As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Gogo’s

financial condition and results of operations, and to correct promptly any public statements issued

by Gogo which had become materially false or misleading.

          170.   Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Gogo disseminated in the marketplace during the Class Period concerning

Gogo’s operations. Throughout the Class Period, the Individual Defendants exercised their power

and authority to cause Gogo to engage in the wrongful acts complained of herein. The Individual

                                                  53
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 54 of 56 PageID #:685




Defendants therefore, were “controlling persons” of Gogo within the meaning of Section 20(a) of

the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

artificially inflated the market price of Gogo’s securities.

       171.    Each of the Individual Defendants, therefore, acted as a controlling person of Gogo.

By reason of their senior management positions and/or being directors of Gogo, each of the

Individual Defendants had the power to direct the actions of, and exercised the same to cause,

Gogo to engage in the unlawful acts and conduct complained of herein. Each of the Individual

Defendants exercised control over the general operations of Gogo and possessed the power to
control the specific activities which comprise the primary violations about which Plaintiffs and the

other members of the Class complain.

       172.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Gogo.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment against defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class representative;

       B.      Requiring defendants to pay damages sustained by Plaintiffs and the Class by

reason of the acts and transactions alleged herein;

       C.      Awarding Plaintiffs and the other members of the Class pre-judgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand a trial by jury.




                                                   54
  Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 55 of 56 PageID #:686



Dated: December 10, 2018      Respectfully Submitted,

                              DITOMMASO LUBIN AUSTERMUEHLE, P.C.


                              /s/ Peter S. Lubin               .
                              Peter S. Lubin
                              17W220 22nd St., Suite 410
                              Oakbrook Terrace, IL 60181
                              Tel: (630) 333-0000
                              Fax: 630-333-0333
                              Email: psl@ditommasolaw.com

                              Liaison Counsel for Plaintiffs


                              LEVI & KORSINSKY, LLP
                              Nicholas I. Porritt
                              Adam M. Apton (admitted pro hac vice)
                              1101 30th Street NW, Suite 115
                              Washington, DC 20007
                              Tel: (202) 524-4290
                              Fax: (202) 333-2121
                              Email: nporritt@zlk.com
                              Email: aapton@zlk.com

                                     -and-

                              GLANCY PRONGAY & MURRAY LLP
                              Robert V. Prongay
                              Casey E. Sadler (admitted pro hac vice)
                              1925 Century Park East, Suite 2100
                              Los Angeles, CA 90067
                              Tel: (310) 201-9150
                              Fax: (310) 432-1495
                              Email: rprongay@glancylaw.com
                              Email: csadler@glancylaw.com

                              Counsel for Co-Lead Plaintiffs
                              and Co-Lead Counsel for the Class




                                        55
   Case: 1:18-cv-04473 Document #: 55 Filed: 12/10/18 Page 56 of 56 PageID #:687



                              CERTIFICATE OF SERVICE


        I, Peter S. Lubin, the undersigned attorney, hereby certify that on the 10th day of
December, 2018, I caused to be served a copy of the Amended Class Action Complaint for
Violation of the Federal Securities Laws via the Court’s CM/ECF system, on all counsel of
record.


                                                /s/ Peter S. Lubin
